IN THE CIRCUIT COURT FOR SOMERSET COUNTY, MARYLAND

JANE DOE, INDIVIDUALLY

AND IN HER OFFICIAL CAPACITY

AND ALL OTHERS KNOWN OR UNKNOWN

PAST, PRESENT AND FUTURE STUDENTS

AT MD UMES AND OR ANY OTHER MD HBCU’S
OF THE UNIVERSITY OF MARYLAND SYSTEM

WHO HAVE BEEN, CURRENTLY AND/OR
POSSIBLE VICTIMS OF DIRECT RACE, SEX, AGE, GENDER
AND OTHER ACTS OF DISCRIMINATION & BIASES
4109 CUTTY SARK RD.

BALTIMORE, MD 21220
EMAIL:psychdotor101@gmail.com

JANE DOE a.k.a. BERRI A.WELLS

2019 MARYLAND GOVERNOR’S SERVICE AWARD WINNER
7414 RIVERHILL RD.

OXON HILL, MARYLAND 20745

(301)905-7160

EMAIL:abettercoach@gmail.com

BERRI A. WELLS

7414 RIVERHILL RD.

OXON HILL, MD 20745
(301)905-7160
EMAIL:abettercoach@gmail.com

 

PLAINTIFF(S)
Vs CASE NUMBER:
VERIFIED COMPLAINT/DEMAND FOR TRIAL BY JURY
SERVE:
STATE OF MARYLAND

ATTORNEY GENERAL BRIAN FROSH
200 St. Paul Place
Baltimore, MD 21202
SERVE ON: FOR

1). STATE OF MARYLAND

Larry Hogan, Governor of MD
100 State Circle

Annapolis, Maryland 21401-1925

2). STATE OF MARYLAND

MD GENERAL ASSEMBLY/MD House Speaker-

Hon. Adrienne A. Jones, and ALL other Members Known or Unknown
90 State Circle

Annapolis, MD 21401-1925

3). University of MD College Park
UNIVERSITY SYSTEM OF MARYLAND
Hon. Wallace Loh, President

and/or Successor Darryll J. Pines
1101 Main Administration Bldg.
College Park, MD 20742

4). University of Maryland-College Park
University System of Maryland

Attn: Board of Regents and Board of Trustees
1101 Main Administration Bldg.

College Park, MD 20742

5). Maryland Higher Education Commission

MD Attorney General, Consumer Protection Division
200 St. Paul St.

Baltimore, MD 21202

6). Associate Director of Career and Workforce Education
Maryland Higher Education Commission

6 N. Liberty Street, 10th Floor

Baltimore, MD 21201

7). Office of the Secretary

Maryland State Department of Education
200 West Baltimore Street

Baltimore, MD 21201-2595
8). State of Maryland
University of MD College Park
Office of the General Counsel
2117 Seneca Bldg.

College Park, MD 20742

9). University of MD-College Park

Office of Civil Rights & Sexual Misconduct
3101 Susquehanna Hall

4200 Lehigh Rd.

College Park, MD 20742

10). University of MD-Coliege Park
Ombudsman Officer

Hon. Mark A. Shayman

2117 Seneca Bldg.

College Park, MD 20742

11). Office of the President-UMES/MD HBCU
Dr. Heidi M. Anderson, President

11868 College Backbone Rd.

Princess Anne, MD 21853-1299

12). Dr. Prince Attoh, Program Director, Instructor, Student-Advisor
UMES/MD HBCU

11868 College Backbone Rd.

Princess Anne, MD 21853-1299

13). Ms. Chery! Duffy, REGISTRAR
UMES/MD HBCU

11868 College Backbone Rd.
Princess Anne, MD 21853-1299

14). Dr. LaKeisha Harris, Interim Dean-Graduate School
UMES/MD HBCU

11868 College Backbone Rd.

Princess Anne, MD 21853-1299

15). Jason Casares, Dir.

UMES/MD Office of Institutional Equity & Compliance
11868 College Backbone Rd.
Princess Anne, MD 21853-1299
16). Dr. Joyce Bell, Interim Chair-DSS
UMES/MD HBCU

11868 College Backbone Rd.

Princess Anne, MD 21853-1299

17). Dr. Marshall Stevenson, Dean
UMES/MD HBCU

11868 College Backbone Rd.
Princess Anne, MD 21853-1299

18). Dr. Boyd

UMES/MD HBCU

11868 College Backbone Rd.
Princess Anne, MD 21853-1299

 

 

19). State of Maryland
STATE TREASURER

State Treasurer, Nancy Kopp
80 Calvert Street, Room 109
Annapolis, MD 21401

 

20). Department of Budget & Management
Central Collections Unit

300 W. Preston Street

Baltimore, MD 21201

SERVE:

1). U.S. ATTORNEY AND U.S. ATTORNEY GENERAL & OFFICES
36 S. Charles St.

Baltimore. MD 21201

SERVE ON:

2). U.S. Department of Education
Office for Civil Rights

400 Maryland Avenue, SW
Washington, DC 20202-1100

3). Office for Civil Rights, Philadelphia Office
U.S. Department of Education

100 Penn Square East, Suite 515

Philadelphia, PA 19107-3323

 
4). U.S. DEPARTMENT OF JUSTICE

950 PENNSYLVANIA AVE., N.W.

WASHINGTON, DC 20530-0001

Middle State Commission BELOW —Separate Defendant
1). Middle States Commission on Higher Education
Attn: Hon. Dr. Heather Perfetti, President Elect

3624 Market Street, Suite 2 West

Philadelphia, PA 19104

ALL DEFENDANTS ARE BEING SUED IN THEIR INDIVIDUAL AND OFFICIAL
CAPACITY

PRELIMINARY STATEMENT
1). The Plaintiffs assert that this Honorable Court has subject matter jurisdiction over the
persons, and parties included in this petition. This Complaint is to bring an action to
redress acts, conduct and/or practices of various forms of discrimination against the
Plaintiff and others. This Court has jurisdiction over this case and parties as to the acts
and conduct described herein violated or violates The Civil Rights Act of 1866, The Civil
Rights Act of 1964, Age Discrimination Act of 1975, Article 24 of the Maryland
Declaration of Rights, Article 26 of the Maryland Declaration of Rights, MD CONSUMER
DEBT COLLECTION ACT, MD CONSUMER PROTECTION ACT, Title 42 USC 1981,
Title 42 USC 1983, Title 42 USC 1985, Title 42 USC 1986, Title VI of the Civil Rights
Act of 1964, Title IX and because some of the Defendants are recipients of Federal
financial assistance and educational services, and therefore is subject to Title IX of the
Educational Amendments of 1972, 20 U.S.C. 1681-1688, and MD Criminal Code, 7-
302, Computer Crimes, Violation of the 5", 8" Amendment Cruel and Usual Punishment
and 14" Amendments., were all under the color of state and federal laws or statutes in

further violation of the equal protection laws. Title IX prohibits providers of Federal
financial assistance from discriminating on the basis of sex in educational programs or
activities. Additionally, it is unlawful for a school and/or staff members and to officials to
retaliate against any individual (student) because he or she filed a complaint, opposed
any unlawful practice, or testified or assisted in an investigation or proceeding.
“Governor Hogan | am hurt by the way | was mistreated.” | exhausted ALL of my

administrative remedies.

2). PROCEDURAL AND FACTUAL BACKGROUND

STATEMENT OF THE CASE AND FACTS
COMPLAINT AND COUNT ONE

3). COME NOW the Plaintiff(s) Jane Doe, and Berri A. Wells, a 2019 Maryland
Governor’s Service Award Winner. And John Doe, INDIVIDUALLY AND IN HER OFFICIAL
CAPACITY AS A FORMER STUDENT AND ALL OTHERS KNOWN OR UNKNOWN, PAST, PRESENT
AND FUTURE FEMALE STUDENTS AT the University of Maryland Eastern Shore ( UMES) AND OR
ANY OTHER University of Maryland Historical Black College or University (MD HBCU’S) WHO
HAVE BEEN, CURRENTLY AND/OR POSSIBLE VICTIMS OF DIRECT RACE, SEX, AGE, GENDER AND
OTHER ACTS OF DISCRIMINATION and BIASES, you will find my Complaint with attachments,

exhibits and evidence to support each claim as set forth herein and below, and
respectfully sue State of MD Defendants 1-18, and the United States Defendants 1-4. In
addition, the Middle States Commission on Higher Education, is a separate and
independent Defendant and for the cause of action state as follows:

CAUSES OF ACTION
4). Beginning on or about the 7th day of September, 2018, the Defendants,

individually, separately and/or jointly, did knowingly, willingly, purposely, negligently,
commit some acts or conduct with malice, deliberate indifference, did commit and/or
caused, allowed to cause and/or authorize malicious mischief to occur against the
Plaintiff a Black/African-American woman of color 55 year of age and others before,
during and after her attendance at MD UMES, was denied equal educational
opportunities on the basis of sex, gender, race, color, age and nationality through
promoted acts of discrimination by several of the Defendants mainly Defendant Dr.
Prince Attoh, a professor at UMES for the designed purpose of executing the scheme to
deny Black women any opportunity, by illegally and unlawfully perpetrating
discriminatory policies and practices to ensure Black female students would fail without

any procedural safeguards, due process and equal protections under the law.

 

 

The Civil Rights Act of 1866, The Civil Rights Act of 1964, Age Discrimination Act
of 1975, Article 24 of the Maryland Declaration of Rights, Article 26 of the
Maryland Declaration of Rights, Title 42 USC 1981, Title 42 USC 1983, Title 42 USC
1985, Title 42 USC 1986, Title VI of the Civil Rights Act of 1964, Title IX and
Federal financial assistance and educational services and therefore is subject to
Title IX of the Educational Amendments of 1972, 20 U.S.C. 1681-1688, and MD
Criminal Code, 7-302, Computer Crimes, Violation of the 5", 8 Amendment Cruel
and Usual Punishment and 14° Amendments, were all under the color of state
and federal laws or statutes in further violation of the equal protection laws.

 

Protection from Harm and Discrimination
5). UMES by its own policies and practices described herein subject Plaintiff(s) to a
substantial risk of serious harm, cruel and unusual punishment by failing to protect
female Black students from class room violence, insults, demeaning language and
verbiage from, Dr. Attoh, who is male. He, used his professional title with great energy
to guarantee that targeted black Female students would fail his course and
subsequently be dismissed from the doctoral program. UMES ORLD. Like a modern

day former Gov. George C. Wallace, Dr. Attoh, and Dr. Harris, the Dean of Graduate

 
Studies through the years, perpetuated policies and practices, that continue to deprive
Plaintiff of her rights that are secured by the United States Constitution under the 5h

Eighth and 14°" Amendments and federal laws.

6). Defendants have been and are aware of all of the deprivations complained of herein,
and have condoned or have been deliberately indifferent to such conduct.

7). Defendants Number 1, 2, 3, 4, 5, 7, 8, 9, 11, and the U.S. Department of Education,
the U.S. Justice Department, and the Middle States Commission of Higher
Education, the Primary Accreditation Authority, failed and willfully neglected to oversee
UMES, all MD HBCU’s and the entire University of Maryland facilities and institutions as
to programs, policies, practices and procedures. The lack of oversight ensured targeted
UMES students were victimized by discrimination and policies that favor or protect
white students attending both the predominant white institutions (PWI) of the University
of Maryland system as well as, white students attending UMES. UMES Black Females
suffer without a safety net, as personnel and policies between the PWI’s and the
HBCU’s vary immensely. The white students, regardless to location are aided and
supported and the Black students at UMES lose while received no such aid or

assistance.

BACKGROUND
8). For the record, there are at least 15 other former UMES students with identical or
similar complaints of Plaintiff, Jane Doe. They too were victimized by discriminatory,
and capricious grading practices of the primary perpetrators, Defendant Dr. Prince

Attoh and his accomplice Dr. Lakeisha Harris. In 2018, during the Christmas holiday, -
the Saturday before Christmas, on December 22, 2018, UMES sent Jason Casares
Director of the UMES Office of Institutional Equity & Compliance to conduct emergency,
in-person, one-on-one interviews with victims of Dr. Attoh and Dr. Harris. The
investigation was initiated as the result of two African-American female students, both
over the age of 40, from the class of 2017, who alerted UMES administration of grading
irregularities and communicated with the Administration and alerted them to the problem
by creating a fictitious email address to protect their anonymity. Similar to other victims,
The Plaintiff followed through with her interview and met Defendant Jason Casares on
December 28, 2017. Topics of discussion during the interview addressed: grading
irregularities, discriminatory comments and treatment exhibited toward, African-
American female students and the topic of inappropriate sexual mis-conduct on the part
of Dr. Attoh. During the interview, Plaintiff Wells truthfully answered questions,
reviewed the documentation supporting her observations and provided a hard copy of
evidence in the form of her original Complaint to UMES .

9). |. The Four Components of the Systematic Removal of African-American

Female Students from the (ORLD) Program of UMES

 

 

Step 1-Withholding grades and denying notification until the end of the course makes it
impossible for students to redo, or respond before final grades are submitted.

Step 2-Capricious Grading. In conjunction with late notification, capricious grading
including not giving students credit for assignments that were in fact submitted, further
ensuring a failing grade.

Step 3-Immediate Removal from the Program. Late notification and capricious grading
assure students will fail and per UMES policies, are immediately removed.

Step 4-Saddling the Student with Debt. UMES after implementing the Scheme, turn the
students’ account over to the Maryland Central Collection Unit.

 

Graduate courses of the ORLD do not follow a traditional semester or trimester format.
But rather, each course occurs over the span of two-weekends each month: Fridays

9

 
5pm — 9pm; Saturdays and Sundays 9am to 5pm. In September 2018, the first course
of the ORLD Program was course 601-Theories of Organizations and was held the first
and the third weekends during the month of September 2018. There were a total of
eight (8) assignments: six (6) Written Papers, one (1) Group Project-Oral Presentation
and a Final Exam. Exhibit C-Table of Grades, provides an overview of assignments,
the due dates, the submission dates and the dates Plaintiff Wells received her grades
from Dr. Attoh. As a result of the compressed weekend format, obtaining timely
feedback and grades from instructors is critical to a students’ success as UMES has a
zero tolerance for failing grades see page 83-of the UMES Student Handbook. Unlike
UMUC, UMES students are not provided up to three opportunities to resubmit each
paper, nor are UMES students offered any support, assistance or resources to address
deficiencies. Exhibit P- UMUC Syllabus. Withholding grades in any academic setting
disadvantages students. In a compressed format, withholding grades guarantees

A
students failing the course which leads to automatic dismissal from the program.

In addition to Dr. Attoh informing Plaintiff Wells of her first graded assignment 27 days
following the on-time submission, Dr. Attoh claimed that she failed to submit the
assignment and she received a zero. On October 3, 2018 when Plaintiff Wells became
aware of the zero, she provided emails and screen shots showing proof of the
submission of the assignment to Dr. Attoh. He refused to re-consider the failing grade
and to give her the credit for the assignment that she deserved.

10). Step 1/Withholding Grades and Denying Notifications Until the Course Has
Concluded. Along With Not Giving Credit for Assignments That Were Submitted-

Plaintiff Doe, for the first course of the ORLD Program, Theories of Organizations

Course ORLD 601 submitted the first assignment on time: September 7, 2078.

10
Date Grade Received: October 4.

Grade Received 0/10.

Turnaround Time: 27 days

Course ORLD 601

Total number of assignments: eight (8)?

Turnaround Time (from date of submission to the date Dr. Attoh provided grades):
Assignment number 1: 27 Days

Assignment number 3: 14 Days

Assignment number 4: 21 Days

On average, fifty percent of the graded assignments had a turnaround time of 21 days.
The only instances that Dr. Attoh provided timely and prompt feedback were for in-class

presentations. Two assignments fall into this category, or 1/3 of the assignments:

The Turnaround Time for In-Class Presentations:
Assignment Number 2: Same Day
Assignment Number 6: Same Day

See Exhibit C — ORLD Table of Grades. CHRONOLOGY
|. Table: Grade Submission Dates-Exhibit C

ll. Emails: Attachments/Exhibits B:
a). October 2, 2018, time: 10:23. | offered to meet on October

LY
3 or 4th, 2018. Dr. Attoh informed me with was too late, Attoh had already submitted
grades.
b). On October 4, 2018, _ the Plaintiff received Termination and mail from Defendant

Dr. LaKeisha Harris, Interim Dean of the UMES Graduate School, informing the Plaintiff

Wells, that her admission to the doctoral program at UMES was terminated effective

11
October 4, 2018, and she was no longer in good academic standing. The email also
included her FINAL GRADE and the points assigned for each assignment. (See Exhibit
A)

c). Also on October 4, 2018 at 11:05 am, — Plaintiff Wells sent Defendant Dr. Prince
Attoh an email addressing several issues and concerns that she had with his Final
Exam Evaluation and Grade Calculation. This was based upon Defendant Attoh email
to me of October 4, 2018 at 11:05 am. (See Exhibit B) October is the same time
period of my dismissal and when Dr. Attoh told me to leave his class, which | did not
find Defendant Attoh had any such authority to do so whether challenges, appeals or
grievances were about to be filed or filed, no such authority was located in the policy
exist. Once again, Defendant Attoh over-reached a power grabbed twice, doing an act
outside the scope of his job description and legal authority.

d). For the record, the Plaintiff submits that correspondence in her Complaint to (See
Exhibits B, C, D, E) in further support of Plaintiff(s) email to Defendant Attoh.

e). The Plaintiff does hereby adopt and incorporate each and every statement, claim
and issues presented in Exhibits A, B, C, D, and E, paragraphs 1-4, and her Appeal
and Complaint dated October 9, 2018, without having to reassert or re-allege those
claims attached to this Complaint, as evidence in support of the entire Complaint in this

matter.

f). Exhibit D, provides the Plaintiffs Complaint and all Defendants an overview and
Chronology beginning September 7-October 2018, which breaks down my issues,

concerns and problems with grades, comments made to or about African American

12
biatant, policies denies Plaintiff due process of law, no Notice prior to dismissal, alleged
Sanctions imposed without warning, were all expressed to Defendant Dr. Prince Attoh,

with my appeal and complaint, with the requested relief sought.

11). According to Dr. Attoh on October 4, he informed me that he had not received the
very last assignment that was required from the course. Although | emailed this
assignment to Dr. Attoh and he acknowledged receipt, he refused to give me credit for

the assignment, stating that | had failed to submit the paper.

12). The 2"? paper was due and submitted on time: September 21, Date Grade

Received, Grade Received 5/10 on October 4, Turn Around Time-14 days.

13). The 3 paper due and submitted on time: September 14. Date Grade Received

October 4, Grade Received 8/10. Turn around time-21 days.

14). According to Dr. Attoh records, by the 3 assignment, at the outset of the course,
Plaintiff Wells was failing the course. In his capacity as her instructor, and as he
Department Chair and as her advisor, Dr. Attoh ws obligated and expected to inform

her: of her standing in the class.

15). Part-2 A). Capricious Grading- Dr. Attoh’s grading was unduly influenced by race,
gender, sex, and age. The 2™ highest score that | received was 19/20 for a Group
project that | was partnered with a white male student who was younger than |. Although
we completed and submitted the assignment on time, our work did not merit a near
perfect score. Being partnered with the white male student was helpful to me but for the

wrong reason.

13
16). Part-3 Immediate Removal/October 4'"-Letter from Dr. Harris

Unfair policies at UMES disadvantage students, unlike multiple chances students at

UMD-College Park are provided with:

a. Syllabus that outlines steps to take when failing
b. Opportunities to re-write each paper 3 times
c. Resources made available to assist.

d. Syllabus from UMGC
17). Part 4-Saddled with Debt
Exhibits T, U, V, AA, and BB.

Part 2B-Capricious Grading-The 3™ assignment, the 2™ paper of the course,
Plaintiff Wells received 5/10. Dr. Attoh’s rational was that Ms. Wells had failed to
follow the rubric that Dr. Attoh had provided. Although Ms. Wells concedes that she
did not follow the rubric, she points out that she had followed the template which Dr.
Attoh had also provided in the instructions. He had provided students with two
options to follow: the rubric or the template. The 2" reason Dr. Attoh provided,
related'the gravity of the empirical article that Ms. Wells selected. In the Defendants
response regarding the failing grade, Dr. Attoh stated the following.... “You did not

. a . . " .
select an appropriate empirical article for the assignment and as a result, | received

a failing grade.

lll. Defendants Violated UMES Appeal of Dismissal Policies and Procedures
By Both Defendants UMES, Dr. Harris and Dr. Attoh

14
18). Attached as Exhibit F, is the above referenced UMES policy and procedures for
Graduate Student —Dismissal and Appeals. “Division of Academic Affairs School of Graduate
Studies Appeal of Dismissal/Discontinuation Policies and Procedures A. Purpose 1. These
procedural guidelines are designed to provide a means for the resolution of appeals by students
who have been dismissed from the School of Graduate Studies because of poor academic
performance or progress. Students dismissed from any graduate program will be given due
process. B. Procedure 1. A program director may recommend dismissal of a graduate student
for failure to meet the program's standards of academic performance or progress. A student
shail be given written notice of dismissal by the School of Graduate Studies stating the reasons
for the dismissal. 2. Within five days of the date of the notice, a student who disputes the
reasons for the dismissal must contact the department chair, the graduate program director
and advisor for informal discussion of the situation. 3. If a student remains dissatisfied after the
discussions required by paragraph 2, the student may file a formal appeal of the dismissal, no
later than 10 days after the discussions. The appeal must be made in writing in the form of a
letter to the Dean of the School of Graduate Studies and include (a) in detail, the basis for the
appeal; (b) the date the student was advised of the dismissal; and (c} a summary of the informal
discussions held pursuant to these procedures. An appeal also should be supported by any
attachments necessary to explain the issue and by an attachment giving the names and contact
information (i.e., campus addresses, telephone numbers) of persons with relevant information.
An appeal may be supported by written statements from other persons, provided such persons

are identified in the statement and contact information is included. 4. Upon receiving an

appeal, the Dean shall forward a copy of it to the faculty advisor, the program director and

15
department chairperson(s) of the program from which the student is dismissed. 5. The Dean
shall review each dismissal appeal and shall dismiss the appeal if: (a) The student has submitted
the same or a similar complaint through any other formal grievance procedure; (b) There are no
procedural grounds or other evidence supporting the appeal; (c) The appeal was not filed with
the Dean within 10 days of the student's notice of the dismissal; or Early Childhood Research
Center, Suite 1137 Princess Anne, MD 21853 Tel: (410) 651-6507 Fax: (410) 651-7571 If the
appeal is dismissed, the Dean shall notify the student, the chairperson and the graduate
program director in writing. 6. If an appeal is not dismissed by the Dean within five days of
receipt of the appeal, the program involved shall submit a reply to the appeal within 10 days of
the program's receipt of the appeal. 7. The Dean shall submit the appeal of the student and the
response of the program involved to the Graduate Council Appeals Committee (GCAC). The
GCAC will hear statements from the student and the program. 8. The committee shall meet
privately at the close of the fact-finding meeting to decide whether a majority believe the
evidence supports the allegation of arbitrary and capricious grading beyond a reasonable
doubt. 9. Following deliberations, the Committee shall notify the Dean in writing of the decision
within five days of the meeting. 10. The Dean shall issue a decision in writing to the student, the
faculty advisor, the chairperson and the program director within five days after receiving the
recommendations of the GCAC or the request to waive GCAC review. 11. GCAC review may be
waived upon the written request of the student and the program. C. Authority of the
Committee The decision of the committee is final, and binding on both parties. The decision
may not be appealed to any other body within UMES or the University of Maryland System. D.

~ Implementation The Graduate Dean shall be responsible for implementing the decision of the

16
committee. E. Schedules Times stated in these procedures will be shortened, if feasible, when
an appeal is relevant to an advancement decision. The Dean may extend or shorten the
deadlines stated in these procedures when circumstances do not permit student, faculty or
administrative actions within the specified time frames. Requests by the faculty or student to
extend or shorten these deadlines must be in writing, but the Dean may not require the GCAC
to decide an appeal within a certain time. The Dean's decisions with respect to scheduling shall
be in writing and shail be final. Early Childhood Research Center, Suite 1137 Princess Anne, MD
21853 Tel: (410) 651-6507 Fax: (410) 651-7571 N.B. Adopted from the UMBC School of
Graduate Studies dismissal policy.” These Defendants did not follow nor comply with “9 parts
or provisions of the procedures. Clearly violating the Plaintiff Wells rights to procedural due

process. Plaintiff Wells did not receive all the protections required under the policy in her case,

appeal and complaint. (See Exhibit F)

18). Defendant Harris or Graduate School Dean Harris failed to comply with the dictates of
Exhibit F, when she power played all the positions, including those of the Graduate Council
Appeals Committee (Chair) who by policy is the FINAL decision maker and authority, were
never given the opportunity to take part in Plaintiff Wells appeal, as Defendant Harris like
Defendant Attoh are both members of the (GCAC), and thus conflicts occurred, and’

what will be described later, any action by Defendant Harris was illegal and in direct violation of
UMES policy, as her actions were to cover-up for Defendant Dr. Attoh. (See Exhibit G/Graduate

Council Members List)

17
19). At UMES and as it relates to the discriminatory acts, conduct to conflicts of interests, as to
the Appeal policy and procedures, the policies and procedures described were and continue to
be unfair, discriminatory, unconstitutional, defective process to Plaintiff Wells and other Black
Female students ever affected while attending Graduate School and UMES, when Defendant
Dr. Attoh, played ALL of the initial roles, but department chair as to the appeal process, thus
making it impossible for Plaintiff Wells to have fair notice, review, without .. . hearing every
being held, in further violation of UMES policy and procedures. This Complaint goes directly to
the heart of due process and equal protection violations in too many ways. The Plaintiff never
had any meetings with anyone as required by policy. Defendant Harris, the Dean never
submitted anything to the (GCAC) she chairs. The Plaintiff shall ask the Court to rule and declare
that the actions of both Defendants Attoh and Harris were illegal, unlawful to unconstitutional
and violated the Plaintiffs right to due process and UMES policy were never followed.

IV. Arbitrary and Capricious Grading-Violations
Withholding and Denying Credit for Assignments

20). Exhibit H, further describes the UMES policies on Arbitrary and Capricious Grading

problems involving Plaintiff Well and Dr. Attoh.

a). Attached as Exhibit I, is the copy of an email and letter from Defendant Harris dated
December 4, 2018, that she self-ruled and informed me,Defendant Dr. Harris had rescinded my
dismissal from the program effective that day, December 4, 2018. NOTE: There are NO past
correspondence letters or information from any Defendant reflective of the Appeal,

Complaint and Grievance process and procedures being followed.

18
b). On or about the 14th day of December, 2018, pages 3, 4, 5, and 19, of Exhibit J describe in
great detail in Plaintiff Wells “Complaint and Appeal” to UMES and Defendant Jason A. Casares
of the UMES Office on Institution Equity and Compliance Investigator who interviewed me and

several Black Female students who were victims of UMES, Dr. Attoh and Harris discriminatory

schemes.

V. UMES Compliance & Discrimination Policy Section Incomplete

21). It has been discovered Defendants at UMES Compliance Policy, provides the student NO
information or directions of what the Office of Institutional Equity and Compliance does or the
Plaintiffs has a right to notice which is not provided, thus the Plaintiff and other students of
color rights to due process of law and equal protection are and were violated and infringed

upon by UMES, staff and officials under this section are not defined. (See Exhibit L)

22). On December 27, 2018, Plaintiff Wells sent ALL UMES Defendants an email seeking to
Amend and Supplement =; Complaint for Civil Rights, Discrimination Violations & Request For
Investigation With Action Plan-COVER LETTER. Plaintiff never heard back from the Defendants

as to what is marked as Exhibit K.

Vi. COMPLAINT UPDATE-TO Defendant Jason Casares
Situations that Prompt the Need for Policy Changes-Addressed

23). On March 1, 2019, and May 29, 2019, Plaintiff Wells sent Defendant Jason Casares of
Institutional Equity and Compliance, the attached emails, and letters Updating her Complaint

with that UMES office, of the need to change, modify and upgrade various policy voids, that

19
keep students like me Berri Wells at a total disadvantage compared to students at the

predominately white institutions of the University of Maryland System. (See Exhibit-M)

VII. Plaintiff Wells Follow-up Complaint, and Email to

Jason Casares of June 24, 2019-Appeal Status and Illegal

To Unauthorized Grade Tampering-From F to W-IS CRIMINAL

24). On June 24, 2019, the Plaintiff sent Defendant Jason Casares another email complaining
about not receiving any correspondence from any Defendant of UMES as to herappeal,
grievances, of 8 months, and now notification that someone at UMES illegally gained access to
my student record, changed an F to a W, without my knowledge or notice. At no time have or
did | withdraw from the program at UMES. MD Criminal Code 7-302, et. seq. prohibits the illegal
and unlawful access to my personal records to commit a fraud by anyone. This act along
requires a criminal investigation by state and federal law enforcement to investigate who
changed by grades, and who authorized the changes which were illegal, and sounds like an

attempt to cover-up various Defendants tracks in this case to lower or hide risk and fault.

(See Exhibit N)

Vi. ADDITIONAL COMPLAINTS TO DEFENDANT DR. HARRIS

Regarding Discriminatory Practices at UMES-Threats of CCU Collections

By Bursar Office, illegal Grade Changes/Tampering & Policy Changes Requested

ORLD Removal From The Program and Unresolved ORLD Fall 2019 Course Schedule Issues
25). On June 25, 2019, July 17, 2019 and August 29, 2019-Exhibit P, the Plaintiff sent yet
another email, inquiry, complaint and update request to Defendant Harris and UMES to no
avail. Plaintiff Wells once again addressed and attempted to reach out to the Defendants in

hopes of resolving many issues that remained opened without any answers or responses to

date. The Defendants Dr. Attoh and UMES as described in that email message actively and

20
continue to unlawfully engage in practicing discriminatory grading practices that harmed the
Plaintiff and many others to date, must be halted by the Courts. Clearly, Defendant Harris, did
not contact nor consult with the General Counsel of the MD Attorney’s Office, for the

institution. (See Exhibit 0-1 & 2 and Exhibit P)

 

IX. September 18, 2019-Letter from Defendant Dr. Harris Informing Plaintiff
Wells She was DISMISSED from the program in error.

26). Enclosed as Exhibit Q, a letter and email from Defendant Dr. Harris who admitted, after
reviewing policies and procedures for the ORLD program determined Plaintiff Wells was

DISMISSED in error.

X. Reinstatement Plan Letter from Defendant Dr. Harris
Dated September 26, 2019

27). Defendant Dr. Harris emailed the Plaintiff Wells a letter regarding reinstatement, that
failed to address the unresolved issues and problems to date with the entire process that have
not been corrected nor cured. (See Exhibit R ) Without, the Defendants and officials of the
Graduate School Council taking part in the decisions of Plaintiff Wells appeal, grievances etc.,
this letter or correspondence fails to have the force and effect of the policy, and cannot be
taken as true, nor legally accurate, as Defendant Harris was without legal authority on her own

to make ALL the decisions and decide Plaintiff Wells case, without the right, power, authority

 

nor jurisdiction to do so on her own. This ruling along with all others issued by Defendant
Harris cannot legally stand as valid orders, judgments or instruments consistent with UMES
policy and procedures. (See also Exhibit S-Email from Berri Wells to Defendant Harris) The
Plaintiff Wells continues to show through continuous emails and correspondence to the

Defendants, of UMES, Harris and Attoh failure and refusal to comply and follow the dictates of

21
the UMES policy, rules, regulations, practices and procedures on Appeals, Grievances and

Complaints.

XI. 28). What _a difference between UMES and UMUC. Check out the syllabus?

Here is my email and Cover Letter dated January 9, 2019 to UMES staff and officials on
the issue and concerns of the syllabus differences of two University College facilities.

“ Last fall with great excitement, | entered the Organizational Learning Doctoral Program at the
University of Maryland Eastern Shore. Following the completion of my first course,
Organizational Theory, | learned that not only had | failed the course, per UMES policy; | was
dismissed from the Program. All of this without a conversation or any indication from the
instructor who also happened to be my advisor, Dr. Prince Attoh.

During the process of researching and educating myself on available options, quite accidentally,
while online, | came across the syllabus of the University of Maryland University College’s
Foundations of Doctoral of Management Program — Course Number: DMG 600 Business
Management Doctoral Program and was astounded at the desperate policies and practices
between the two University of Maryland System schools. In comparing the syllabi from UMES
and UMUC, here are a few of the differences, taken directly from the syllabus:

“Faculty will strive to provide feedback within four (4) calendar days”
“Work may only be submitted up to three times”

“Information of receiving the Grade of “I"I”

“7 Day Incomplete”

“60 Day Incomplete”

okWN>

Without any effort, UMUC students have substantial information about grading policies,
available options at their fingertips by way of the course syllabus. In contrast to UMES
students, we have to struggle and grope for direction and accurate information on next steps
and available options.

As a Historical Black College and University, UMES serves a specific population that is often
overlooked and disregarded. Instead of adhering to practices and policies that support and aide
students, UMES specifically ORLD, systematically and routinely discriminates against its
students and creates a hostile learning environment that dismisses students as a matter of
course. The Cohort of 2016 — 2017 began with 17 students and to date, three to four or —- 15%
remain. In my cohort of 2018 — 2019, ten students completed the first course and eight
students were advanced to the second course.

| am writing to express my concerns over the systematic practices of UMES ORLD that dismiss
African American, female students disproportionately. Practices including: withholding grades
Had | had only one of the provisions so freely offered at UMUC, | would not be in the position
that | am in, fighting an uphill battle in the dark — with vague and conflicting information.”

Berri Wells

This BIG problem has to be corrected to benefit ALL University of Maryland System, and

MD HBCU’s students regardless of race, sex, gender and age, or campus location.

22
COUNT 2
COMPLAINT FOR FRAUD, UNJUST ENRICHMENT, CONVERSION,
IMPROPER ACCESS TO A COMPUTER, SYSTEM, NETWORK AND
SCHEME TO DEFRAUD AND ILLEGAL GRADE TAMPERING AND
UNAUTHORIZED GRADE CHANGES

29). The Plaintiff hereby re-alleges each and every and any and all the allegations and claims
set forth in Paragraphs 1-28 above and incorporates same herein by reference in further
support of all the claims made in this Complaint. The Plaintiff Wells was verbally notified in

May of 2019, by Defendants Jason Casares, that one of her grades had been changed from a F
to W. Plaintiff Wells has never submitted any withdrawal letter to any of the Defendants at
UMES.

30). These Defendants known or unknown made these grade changes without any written or
other Notice to Plaintiff Wells, knowing the representations were illegal, false and Defendants
knew the falsity of these grade changes to F to W would impact the Plaintiffs status at the time
the grades were changed, by some staff member or official at UMES.

31). The Defendants sought to have the Plaintiff rely on the representations and fraud
committed.

32). Plaintiff is informed and believes and thereon alleges that the Defendants known or
unknown went to great lengths behind the scenes of the specific purpose to change and tamper
with the Plaintiffs grade, that deprived the Plaintiff of a full educational opportunity at UMES,
to harass and humiliate Plaintiff in her personal life, business, reputation, to defraud plaintiff, to
subject the Plaintiff to public ridicule and embarrassment in the classroom, all with malice

toward Plaintiff.

23
33). Plaintiff was and continues to be injured and suffers by the loss of her funds, loss of

reputation, and an inability to compete in the market place without the use of being able to

obtain her degree at UMES.

34). That the Defendants known and/or unknown owed the Plaintiff a legal duty to protect her

school educational records from illegal and unlawful intrusion of staff and officials seeking to

permanently injure the Plaintiff from further educational opportunities.

35). The acts and conduct described herein in COUNT 2, not only unfairly or unduly took

advantage of Plaintiff Wells or commit wrongful acts in order to unjustly enrich and smear the

Plaintiff at the expense of a degree and higher level educational opportunity, for which the

Plaintiff applied to succeed.

36). The Defendants did knowingly, willingly, purposely, negligently to malice and fraudulent

intent wrongfully converted, took, utilizing or managing the property and financial interests of

the Plaintiff to their own self benefits and that of UMES and not the Plaintiff.

37). Such acts and omissions leading to the Defendant’s unjust enrichment were the actual and

proximate cause of harm to Wells.

38). The Defendants at UMES breached that duty on more than one occasion and such

breaches described herein were the actual and proximate cause of further harm to Plaintiff

Wells.

39). These acts and conduct of UMES staff and officials and many Defendants were malicious,
_fraudulent and oppressive, justifying an award of Punitive Damages so that Defendants and

each of them will not engage in such conduct in the future and make an example of them.

24
Grade changing and illegal access to a student’s private state record using a computer to

falsify a grade is a crime.

COUNT-3

40). BREACH OF CONTRACT AND CONVENANT OF GOOD FAITH

AND FAIR DEALING
41). The Plaintiff hereby re-alleges each and every and any and all the allegations and claims set
forth in Paragraphs 1-39 above and incorporates same herein by reference in further support
of all the claims made in this Complaint. As stated above, the parties were in a contractual
relationship with UMES and all Defendants and ALL Defendants by whatever names owed a
duty to Plaintiff Wells to act in good faith and deal fairly with her. Such acts and omissions
leading to the Defendant’s breach of their legal duty to deal in good faith and fairly with
Plaintiff Wells were the actual and proximate cause of past, present and future harm to Wells
the Black Female student victim.
42). Defendants Harris and Attoh and others conduct was outrageous, with both Harris and

Attoh acts being done with malice or bad motives or reckless indifference to the interests of

Wells.

43). COUNT 4
COMPLAINT FOR VIOLATION OF MD
CONSUMER DEBT COLLECTION ACT AND CONSUMER
PROTECTION ACT BY UMES AND MDCENTRAL COLLECTION UNIT
COLLECTING OR ATTEMPTIING TO COLLECT A DEBT
WITHOUT A LICENSE

 

25
44). The Plaintiff hereby re-alleges each and every and any and all the allegations and claims set
forth in Paragraphs 1-42 above and incorporates same herein by reference in further support of
all the claims made in this Complaint, and says:

45). The Defendants at UMES on June 11, 2019 emailed the Plaintiff a debt letter claiming Wells
owed $7,681.00 allegedly to UMES. The Plaintiff has never entered into any financial contract
or other agreement with the Defendants or UMES as to her student loan. (See Exhibit-T )

46). Plaintiff student loan is with the U.S. Department of Education, exclusively.

32). On or dated July 1, 2029, without legal or just cause, and without any adequate Notice, the
Defendants sent the Plaintiff Wells a debt Notice demanding the Plaintiff pay $8,986.77. (See
Exhibit U )

47). The Defendants as described herein, are debt collectors as defined in MD Commercial Law
14-201(a)(b)(c), MD Business Regulations Section 7-101, when the Defendants a State agency
and institution, when it engaged in unlawful debt collection activities in violation of MCALA.
48). A violation of the consumer debt collection act constitutes per se violation of the

Consumer Protection Act Section 13-301(14)(iii), by collecting or attempting to collect debts not
owed or knew had not incurred and by collecting a debt without First obtaining a license the
requisite debt collection license.

49). The Plaintiff has obtained direct information but evidence that the Central Collection Unit,
or CCU, State of Maryland Central Collection Unit, Maryland Department of Budget and
Management, and/or Maryland Central Collections Unit, DO NOT have the required license to
engage, nor force hustle a consumers debt, without the required license. (See Exhibit V ) The

debt or debts described herein must be voided by the state, immediately, as the State

26
Defendants have NO legal right, but license from itself, to collect any debts, knowing no debt is
actually owed and no such debt could be enforced by the State Defendants as NO contract exist
between the Plaintiff and Defendants for this alleged debt. (See also Section 14-202(8) of the
Consumer Debt Collection Act. The Plaintiff owes NO debt to the State of Maryland.

50). The Defendants of the State of MD, have imposed and sent correspondence to the various
credit bureaus of the false debt, and also within the various sate components in other attempts
to collect this false debt bill, whereas the Plaintiff is being harmed further or likely to be

harmed with her taxes being affected and monies taken, illegally, without a license.

51). The acts and conduct described herein and above violate not only my constitutional rights
to due process under the law and the equal protection violations of the 5", 14th Amendment
to the Civil Rights Act of 1964, and separately The Civil Rights Act of 1866,The Equal Educational
Opportunities Act of 1974, Title IX of the Educational Amendments of 1972, to include Title 20
USC 1681-1688, and Age Discrimination Act of 1975. The Plaintiff and Complainant Berri A.
Wells was the victim of harassment, gender, race, sex, age, color discrimination, as well as cruel
and usual punishment at UMES, as there are without any doubt Title VI and Title IX violations
committed by Defendants UMES, The University of MD System, Dr. Attoh, Dr. Harris and other
UMES staff to officials subjects of this Complaint.

52). The policies, rules, regulations and guidelines of UMES, the subject of this issue, and
possibly now also includes Morgan State, Bowie State, Coppin State as well as UMES. UMES and
the three other historically black institutions policies, rules, regulations and guidelines
on "Arbitrary and Capricious Grading Policies in Courses, Doctoral, Dismissal, Student Rights /

Responsibilities & Grievance Procedures" are shameful to slave time, outdated to draconian

27
adversely affecting mostly black students at each of these HBCU's compared to the almost ALL
white staff and student ratio within the UM Systems College Park and other campuses
statewide. The University of Maryland System grants its mostly all white institutions and
students, "Marquee Academic Policies" while the UM Systems HBCU's have NO second, third
or fourth chances for its students, no protections or no safe guards, and no safety net for
mostly black students at HBCU's compared to the largely white UM system campuses students
enjoy, from Baltimore City/County to College Park. This conduct described is implicit bias and
cuts deep racially against black students, as costs or saving money to cutting corners at MD
HBCU's could be the motivating impact. Clearly, there is a pointed injustice towards all four MD
HBCU's, in not treating or offering to treat ALL MD University system students whether at
HBCU's and mostly white UM campuses in College Park, and Baltimore, the same.

53). Below is a outline of UM System (College Park-Main campus) Graduate School Policies,
that are stand-alone mostly "white only" policies on the subject of Arbitrary and Capricious
Grading Policies, Dismissal and Grievance Procedures, that benefit mostly white students:

(A). Arbitrary and Capricious Grading Policies In Courses and Doctoral Qualifying
(B). Formal Procedures

(C). Benefit of Ombudsman Officer and Office-Staff and Students benefit
(D). The Informal Appeal Process

(E). The Formal Appeals Process

(F). The Initial Evaluation Phrase

(G). The Dispute Resolution Phrase

(H). The Examination Committee's Response Phrase

(I). The Fact-Finding Phrase

(J). The Authority of the Appeal Committee

(K). The Appeal's Committee Decision

GRADUATE STUDENT RIGHTS AND RESPONSIBILITIES
GRIEVANCE PROCEDURE

(I). Limitations
(11). Informal Consultation
(lil). Formal Grievance

28
(IV). The Appeal Process
(V). General Rules Controlling Formal Grievance Procedures

54). The same policies referenced herein above which most student protections, civil rights safe

guards do not exist or apply at UMES, Coppin State, Morgan State and Bowie is like having land,

 

and sand drowning, compared to the life rafts UM System schools at College Park and Baltimore
provide to its students and staff.

55). Conflicts exist with UMES and other MD University Systems HBCU's institutions, with staff
directors, officials, department chairs, and Chief University UMES Complainant setting on
multiple boards to committees with multiple hats to decision making action or authorities over
the affected students initial appeal, dismissal and/or grading issues, when presented
to UMES staff.

56). Case in point, UM System at College Park have several policies in place in real time which
eliminate staff holding multiple conflict roles over a student’s complaint, grievance, appeals or
dismissal involvement in the process. There should be NO great disparities between UM system
mostly white campuses and UMES and HBCU's which are mostly black not enjoying the same
protections as mostly white students at UM system campuses. The policies outlined below
should be consistent and uniformed throughout the entire UM system institutions need be
applied equally system wide, not spread apart because you are at UMES, Coppin State, Morgan
State and Bowie, all black colleges.

57). All UM system campuses policies, rules, regulations on grading, dismissals, appeals,
informal to formal complaints, grievances and rights to responsibilities should be for the

"equal" benefit of any and all UM system students state wide and _ staff, without

29
discriminating against a black few, with UMES and the other three HBCU's giving mainly one
shot, miss you are out.
REQUEST FOR RELIEF
1. Plaintiffs have no adequate remedy at law to redress the wrongs
suffered as set forth in this complaint. Plaintiffs will continue to suffer irreparable
harm and personal injury as a result of the unlawful acts, omissions, policies, and
practices of Defendants, as alleged herein, unless this Court grants the relief
requested. The need for relief is critical because the rights at issue are paramount
under the United States Constitution and the laws of the United States.
2. WHEREFORE, Plaintiffs respectfully request that the Court:

a. Adjudge and declare that the acts, omissions, policies, and practices of
Defendants, and their agents, employees, officials, and all persons acting in
concert with them under color of state law or otherwise as described herein
are in violation of the rights of the Plaintiffs under the Cruel and Unusual
Punishments Clause of the Eighth Amendment to the United States
Constitution and federal law;

b. Preliminarily and permanently enjoin Defendants, their agents, employees,
officials, and all persons acting in concert with them under color of state
law, from subjecting Plaintiffs to the illegal and unconstitutional conditions, acts,
omissions,

policies, and practices set forth above;

c. Order Defendants to develop and implement, as soon as practical, a plan to

eliminate the substantial risks of serious harm that Plaintiffs suffer due to

30
planned to targeted acts of discrimination and the Defendants’ plan shall include
at a minimum the following:

a. Protection from Harm and acts or other illegal to unlawful, discriminatory
conduct that infringes upon the equal rights of all Black Female students
at UMES and MD HBCU students and any and all basic human needs
required by dignity, civilized standards, humanity, and decency, as Female
students at UMES and any and all MD HBCU’s, should enjoy.

. Issue a judgment against Defendants in an amount to be determined at trial,
including compensatory and punitive damages in an amount that is fair, just, and
reasonable;

. Award Plaintiffs the costs of this suit, and reasonable attorneys’ fees and litigation

expenses pursuant to 42 U.S.C. § 1988, and other applicable laws;

Retain jurisdiction of this case until Defendants have fully complied with the
orders of this Court, and there is a reasonable assurance that Defendants will
continue to comply in the future absent continuing jurisdiction; and

Grant Plaintiffs such other relief as the Court deems appropriate and just.

Request for Appointment of Counsel.

That the Defendants of the State of Maryland TERMINATE the employment status
of Defendants Dr. Attoh and Dr. Harris, and Dr. Bell for the acts and illegal conduct
as described herein above, as both violated UMES and state policy and procedures
and created their own in violating the rights of Plaintiff Wells. That Dr. Heidi M.

Anderson UMES President be immediately REMOVED from office, as she knew

31
and/or should have known that her staff and Defendants were directly and

intentionally violating Black Female students rights.
AMENDED REQUESTED RELIEF:
1). Demand For Trial By Jury
2). The Plaintiff demand damages in the amount of $10,250,000 Dollars in
Compensatory Damages and $20,000,000 in Punitive Damages, against each
Defendant, as to COUNT ONE. Plaintiff demands damages in the amount of $2,500,000
in Compensatory Damages and $5,000,000 dollars in Punitive Damages against each
applicable Defendant as to COUNT TWO. As to COUNT 3, the Plaintiff demands and
seeks damages against each Defendant in the amount of $1,000,000 dollars in
Compensatory Damages and $500,000 dollars in Punitive Damages. For COUNT 4, the
Plaintiff demands judgment and relief in the amount of $250,000 dollars in
Compensatory Damages and $750,000 dollars in Punitive Damages.
a). Request other unspecified damages, which can be fully negotiated between the
parties.
b). The UM System educational services must mandate and ensure that any and all
rules, policies, regulations, procedures and guidelines, to student rights and
responsibilities to grievance procedures from each UM System institution to its
students regardless of campuses location, are equally applied, and student safe guards
and full protections and rights are in place consistent with UM College Parks main

campus policies for all students in any programs enrolled.

32
c). That any policy changes, corrections, or other amendments should be made or
posted publicly online with proper legal Notice to all students, staff and general public of
the planned action. |

d). That ALL UM System institutions shall have and/or employ a Ombudsman officer
and office at each facility, fully staffed for students and staff.

e). The State of MD/UM System shall agree not to create or have policies between
each UM System campus that are different or otherwise conflict with other UM System
institutions, based upon race, color or other discriminatory appearances to practices.

f). The Petitioner/Complainant Berri Wells, requests that she be issued an “Honorary
Degree” from the University of Maryland System with FULL honors for her mental pain
and suffering that | endured, and will never be the same in the functional educational
setting again.

g). Rule, Declare and Order the Defendants at UMES Compliance Policy, provide the
student NO information or directions of what the Office of Institutional Equity and
Compliance does or the relevant areas of discrimination it covers. The Section is
incomplete and the students’ rights to all Notice is not provided, thus the students’ rights
to due process and equal protection are violated and infringed upon by UMES, who's
policies under this section are not defined. This policy must be consistent with All other

University of Maryland campuses and institutions Compliance policies.

h). Rule and Order that the Defendants cannot legally collect any alleged debts from the

 

Plaintiff without a lawful contract and license by the collecting agency and/or entity.
i). Rule and Declare that the Defendants CCU and/or UMES do not have at time of alleged debt

notice went out to collect any debt from the Plaintiff as set forth and alleged herein, legally

33
without a license to collect such debts.

j). Rule and Order that the debts from UMES and CCU Defendants is voided and cannot be
enforced. )

k). That the Court issue an immediate ORDER to open a criminal investigation as to who
directed, accessed and authorized the unauthorized and illegal grade tampering and grade
changes of Plaintiff Wells grade from a F to W.

1). Rule and Declare that both Defendants Harris and Attoh violated UMES policy and
procedures as outlined and described above, and violated Plaintiff Wells rights to due process
and equal protections laws.

m). Rule, Declare and Order that the Court takes Judicial Notice of the admission by Defendant
Harris that the UMES and other Defendants dismissed Plaintiff Wells from her program in error.
n). Rule and Order that the changing of the Plaintiffs grade from a F to W, without reason,
notice and justification was illegal, unlawful and criminal.

o). Rule, Order and Declare that the Defendants to whom applicable failed to follow the
appeals, complaint and grievance procedures, which denied the Plaintiff due process, which
was not fait to Plaintiff.

p). Rule, Order and Declare that NO acts or conduct can or shall occur that violate the rights of
any student based upon race, sex, color, gender, or age.

q). That the Court shall immediately order and direct that any and all policies, rules, regulations
between all Defendants institutions of the University of Maryland System shall be consistent,

fair and equal to all students, regardless, of race, sex, color, age or gender.

r). Rule, Order and Declare that ALL University of MD institutions Syllabus must be consistent,

34
fair and equal too ALL University of MD students.

s). Rule, Order and Declare that Defendant Attoh did not have the legal right, power nor
authority to dismiss and tell the Plaintiff to leave his class, as due process during the appeal,
grievance and complaint process would and shall protect victims like the Plaintiff until the
appeal and/or grievance process is completed, that NO student shall be under these
circumstances be not allowed to continue their classes, until this process is FINAL.

t). That the Defendants shall immediately create a policy that any unauthorized access to
another students educational records and any changes without notice or legal justification to
harm the student, is illegal and criminal, and any staff member and/or employee found to be in
violation will be terminated, and subject to criminal prosecution.

u). That the Court Rule, Order and Declare that the Defendants shall immediately eliminate any
and all complaints and issues with Arbitrary and Capricious Grading Policies, Appeal,
Grievance and Complaints need be fair across the board and any and all apparent Disparities
Between policies at each Institutions in these policy areas shall be consistent and protect all

students, equally.

 

Berri A. Wells

7414 Riverhill Rd.

Oxon Hill, MD 20745
(301)905-7160

Email: abettercoach@gmail.com

Dated this the 21% day of May, 2020

35
VERIFICATION

I do hereby VERIFY & CERTIFY this date that the above and foregoing Complaint

is true and correct to the best of my knowledge, information and beliefs.

jer

Berri “A. Wells

36
EXHIBITS
TABLE OF CONTENTS

1). EXHIBIT A-October 4, 2018, Program Termination Letter from Dr.
Lakeisha Harris-Dean

 

2). EXHIBIT B-EMAILS COMMUNICATIONS
#(A). October 2, 2018 @ 12:36 PM Berri Wells to Dr. Attoh Article
Critique Format Instruction Sheet

#(B). October 2, 2018 @ 5:30 PM Dr. Attoh’s Reply and Response to
Berri Wells Article Critique Format and Explanation of my housing
Emergency situation. Grades submitted without Face to Face on Subject
the next day |

#(C). October 3, 2018 @ 2:16 PM, and 2:58 PM, Dr. Attoh’s email that
we can discuss the critique evaluation. No meeting never took place or
materialized. In the 2:58 PM email Dr. Attoh advised DO NOT submit
the paper. Dr. Attoh had already calculated the grades.

#(D).-October 4, 2018, Final Exam Evaluation from Dr. Prince Attoh at
11:05 AM. —

#(E).-October 4, 2018, to Dr. Attoh from Berri Wells addressing financial

aid, the bursar and accounts conflicts to assignments missing at 3:44
PM.

37
3). EXHIBIT C-October 8, 2018, ORLD 601 Table of Grades for Berri
Wells

4). EXHIBIT D-October 8, 2018 ORLD 621 Grades for Berri Wells
5). EXHIBIT E-Chronology September — October 2018

6). EXHIBIT F-Appeal and Complaint from Berri Wells dated October 9,
2018

7). EXHIBIT G-UMES Appeal Policies and Procedures
8). EXHIBIT H-Graduate School Council Members List
9). EXHIBIT I-UMES Arbitrary and Capricious Grading Policies

10).EXHIBIT J-Email and Letter of Withdrawal for Berri Wells from Dr.
Harris dated December 4, 2018 at 12:56 PM

11). EXHIBIT K-December 14, 2018 Complaint and Appeal submitted to
Jason A. Casares of the Office of Institution Equity and Compliance

12). EXHIBIT L--Attachment Number One-Emails Containing Grades for
601 part of Exhibit K-Complaint & Appeal to Jason A. Casares

13). EXHIBIT M--Attachment Number Two-Assorted documents,

emails, denial of extension, denied credit for the assignment,
“Rotation Resistance”

38
14). EXHIBIT N--Attachment Number Three-Empirical Article Critique,
Issue of did not follow Template, did not select Appropriate Empirical
Article, Template and Dr. Attoh’s Comments

15). EXHIBIT O-Attachment Number Four-Leadership Reflection Paper
and Copy of Power Point Slide-deck

16). EXHIBIT P-Attachment Number Five UMUC Course Syllabus

17). EXHIBIT Q-Copy of Berri Wells Amended and/or Supplemental
Complaint for Civil Rights, Discrimination Violations, etc. & Request
for Investigation with Action Plan-Dated January 9, 2019, and January
15, 2019 Letter from Berri Wells to UMES officials, addressing the
scheme at UMES relating to Options for Poor and Failing Disparate
Treatment regarding grades, UMES staff and officials not following
UMES policy on Appeals and Dismissal, apparent conflicts of interests
among staff, title and duties, NO second or third chances like students
enjoy at UMCP, as UMES has ONE STRIKE and you are out.

18). EXHIBIT R-Deficient UMES Office of Institutional Equity and
Compliance without definition nor description as to the mission and
function of that office, and the rights of students.

19). EXHIBIT S-March 1, 2019 email from Berri Wells to Jason Casares,
seeking an Update on Complaint submitted to Jason, the need for
immediate policy changes, with Relief, Notice, Opportunity to
Improve and Just Cause. |

39
20). EXHIBITS T-June 24, 2019 email from Berri Wells to Jason Casares
following up again on the appeal, and why without my knowledge and
consent my grade was changed from a F to a W.

21). EXHIBIT U -Berri Wells on June 25", and June 26" 2019 sent Dr.
Harris a series of questions about status, reinstatement, student
collections, student loan, the Bursars Office, policy changes, practices
about erroneous removal from the program.

22). EXHIBIT V-Berri Wells follow up email dated July 18, 2029 to Dr.
Harris on Dr. Attoh, delay in providing me with my grades, capricious
grading, withholding grades, unanswered issues with the
unauthorized changing of my grade from a F to a W, public
humiliation of me by Dr. Attoh.

23). EXHIBIT W-August 29, 2019 email from Berri Wells to Dr. Harris
and others on grade tampering again, student loan, UMES account
that to date were never answered, correct or closed properly.

24). EXHIBIT X-September 18, 2019 Letter and Email from Dr. Harris to
Berri Wells, which admitted and indicated UMES determined Dr. Harr
is was dismissed in error. |

25). EXHIBIT Y-September 26, 2019 Letter and Email from Dr. Harris to
Berri Wells serving as an Update on her status and standing, and
further details on my reinstatement back into the Organizational
Leadership program.

40
26). EXHIBIT Z-Copy of ORLD September 27, 2019 follow-up email
from Berri Wells to Dr. Harris about not receiving the 601 registration
information , lists of assignments, the instructor, my advisor, plus the
disputed outstanding balance of about $9,000 which prevented me
from registering. Plus an outline of the many UMES policies to Dr.
Harris she and others like Dr. Attoh violated and failed to comply
with as to the handling of my complaints, appeal and grievances filed
timely.

27). EXHIBIT AA-Copy of an email dated June 11, 2019 from the UMES
accounting/finance officer as to my DISPUTED debt, and the July 1,
2019 Letter from Central Collections as to what I owe the State of
Maryland associated with my attendance at UMES.

28). EXHIBIT BB-Copy of a Letter dated February 21, 2020, from the
Office of the Commissioner of Financial Regulations that says, the
Central Collection Unit, State of Maryland Central Collection Unit,
Maryland Department of Budget and Management, and/or Maryland
Central Collections Unit, do not have a license as a collection agency.

29). EXHIBIT CC-Copy of a December 5, 2018, Letter & Statement from
another Student Victim at UMES who explained the scheme of things
and how she too was a victim of UMES and Dr. Attoh HIT and you out
program, for the record.

41
3/1/2020 2019 GOVERNOR'S SERVICE AWARD WINNER - Google Photos

2019 GOVERNOR'S
SERVICE AWARD
WINNER

Mar 1

3/ uet20 Photo - Google Photos
‘ViaTVland

Sor'the Betrey Awar ds "$4 CHANGING

Jor the Berter

 
 
  
  

kxOvernor’s

BETVICe P
2 vards™Be

     
 

LS

7
CHAN
Ag Mary

https://photos.google.com/album/AF 1 QipM6katyPreP 1tO 1g30bbLBdZaeY54IR-iX-gV8A 1/1

CHAN
Marv

for the

 
  
 

  
   

  
EXHIBIT-A
   

UNIVERSITY of MARYLAND

EASTERN SHORE

DIVISION of ACADEMIC AFFAIRS
School of Graduate Studies

October 4, 2018

Berri Wells #1238199
7723 English Oak Circle
Elkridge, MD 21075

Dear Ms. Wells:

I regret to inform you that following a recent review of your grades, your admission to the
doctoral program in Organizational Leadership has been terminated effective October 4, 2018
because you are no longer in good academic standing. You earned the following grades in your

coursework:

“F” in ORLD 601: History & Philosophy Organizations

According to policy, a student in the ORLD program “who receives a final course grade of “F”
at any time will be immediately dismissed from the program.” (2015-2017 Graduate Catalog,

page 183 available at
hitos://www.umes.edu/uploadedFiles/ WEBSITES/Schedule/Content/2015-

201 79%420Graduate%20Catalog%20(U pdated%20Fall%20201 6).pdf.

Thank you for your interest in the University of Maryland Eastern Shore and best wishes in your
future endeavors.

Respectfully

pavontar® Shuio

Dr. LaKeisha Harris, Ph.D., CRC
Interim Dean

Cc. Mrs. Cheryl Duffy, Registrar
Dr. Prince Attoh, Program Director

Engineering & Aviation Science Complex, Suite 3046, Princess Anne, MD 21853 Tel: (410) 651-6507 Fax: (410) 651-7571

 

 
EXHIBIT-B
3/15/2020 Gmail - Extension Request on Writing Assignment

 

 

mM Gmail Berri Wells <abettercoach@gmail.com>
Extension Request on Writing Assignment

3 messages

Berri Wells <abettercoach@gmail.com> Thu, Sep 6, 2018 at 7:54 AM

To: "Attoh, Prince A" <paattoh@umes.edu>
Good morning Dr. Attoh. I'm writing to request an extension for tomorrow morning at 9 am.

My intent was to finish it today. Currently, | am in the midst of house hunting and this morning my agent notified me of a
property this is quite promising: right price and location. We have an appointment to see it today and if | like it, | will
submit paperwork today.

| do not want to run the risk of running out of time and being late and | am touching base sooner rather than later.
Thank you for your considerstion.

Berri Wells

Attoh, Prince A <paattoh@umes.edu> Thu, Sep 6, 2018 at 12:14 PM
To: Berri Wells <abettercoach@gmail.com>

Good Afternoon Berri

| am not going to grant you the requested extension. The Assignment is due Today.

Dr. Attoh

Dr. Prince A.Attoh

Associate Professor and Director Organizational Leadership Ph.D program
Department of Social Sciences

University of Maryland Eastern Shore

1106 Spaulding Hall

Princess Anne, Maryland 21853

Tel. 410-651-8361 Fax 410-651-8418

Email: paattoh@umes.edu

[Quoted text hidden]

https://mail.google.com/mail/u/0?ik=498d2305d8&view=pt&search=all&permthid=thread-a%3Ar-4934 116574261725141&simpl=msg-a%3Ar-77385106... 1/2
3/15/2020 Gmail - Extension Request on Writing Assignment

This message was sent from an external source. Please verify the source before clicking any links or opening

any attachments. NEVER provide account credentials or sensitive data unless the source has been 100% verified as
legitimate.

CONFIDENTIALITY NOTICE: This message may contain confidential information intended only for the use of the
person named above and may contain communication protected by law. If you have received this message in
error, you are hereby notified that any dissemination, distribution, copying or other use of this message
may be prohibited and you are requested to delete and destroy all copies of the email, and to notify the
sender immediately at his/her electronic mail.

 

 

Berri Wells <abettercoach@gmail.com> Thu, Sep 6, 2018 at 2:12 PM
To: "Attoh, Prince A" <paattoh@umes.edu>

Dr. Attoh - thank you for your consideration.

Berri
(Quoted text hidden]

é https://mail.google.com/mail/u/0?ik=498d2305d8&view=pt&search=all&permthid=thread-a%3Ar-4934116574261725141&simpl=msg-a%3Ar-77385106... 2/2
3/15/2020 Gmail - Blackboard

i ’ 4 (smail Berri Wells <abettercoach@gmail.com>

2 messages
Berri Wells <abettercoach@gmail.com>
To: pattoh@umes.edu

 

Thu, Sep 6, 2018 at 9:07 PM

Sorry Dr. Attoh, I'm in BLackboard and can't get past entering your email address. |'m sure it's a simple fix.
In the meantime. | emailed my assignment to be safe.

Berri Wells

Mail Delivery Subsystem <mailer-daemon@googlemail.com>
To: abettercoach@gmail.com

Thu, Sep 6, 2018 at 9:08 PM

Address not found

Your message wasn't delivered to pattoh@umes.edu because
the address couldn't be found, or is unable to receive mail.

The response was:

550 #5.1.0 Address rejected.

Final-Recipient: rfc822; pattioh@umes.edu

Action: failed

Status: 5.0.0

Remote-MTA: dns; smtp1.umes.edu. (131.118.96.26, the server for the domain umes.edu.)
Diagnostic-Code: smtp; 550 #5.1.0 Address rejected.

Last-Attempt-Date: Thu, 06 Sep 2018 21:08:05 -0700 (PDT)

nenenenene Forwarded message ----------

From: Berri Wells <abettercoach@gmail.com>

To: pattoh@umes.edu

Cc:

Bcc:

Date: Fri, 7 Sep 2018 00:07:52 -0400

Subject: Blackboard

Sorry Dr. Attoh, I'm in BLackboard and can't get past entering your email address. I'm sure it's a simple fix.

In the meantime. | emailed my assignment to be safe.

https://mail.google.com/mail/u/0?ik=498d2305d8&view=pt&search=all&permthid=thread-a%3Ar-5801355593291551177&simpl=msg-a%3Ar-12543676... 1/2
3/15/2020 Gmail - PDF Of Organization Chart

 

 

 

 

| Cmail Berri Wells <abettercoach@gmail.com>
PDF Of Organization Chart

3 messages

Berri Wells <abettercoach@gmail.com> Thu, Sep 6, 2018 at 8:53 PM

To: "Attoh, Prince A" <paattoh@umes.edu>

Organization Chart as PDF (just in case submission number one is a bit distorted or format changed)

Berri A. Wells, MA

President, Turning Point Solutions

Founder, Coaches Corner

Leadership Training, Job Search and Career Coach
www.turningpointsolutions.net
berriwells@turningpointsolutions.net

301-905-7160

a Assignment Number One Org Chart v2.pdf
50K

Attoh, Prince A <paattoh@umes.edu> Fri, Sep 7, 2018 at 10:06 AM
To: Berri Wells <abettercoach@gmail.com>

 

 

Hello Berri

lam in receipt

Dr. Prince A.Attoh

Associate Professor and Director Organizational Leadership Ph.D program
Department of Social Sciences

University of Maryland Eastern Shore

1106 Spaulding Hall

Princess Anne, Maryland 21853

Tel. 410-651-8361 Fax 410-651-8418

Email: paattoh@umes.edu

[Quoted text hidden]

htips://mail.google.com/mail/u/07ik=498d2305d8&view=pt&search=all&permthid=thread-a%3Ar-1 968158724946 797598&simpl=msg-a%3Ar54155534... 1/2
3/15/2020 Gmail - PDF Of Organization Chart

This message was sent from an external source. Please verify the source before clicking any links or opening
any attachments. NEVER provide account credentials or sensitive data unless the source has been 100% verified as
legitimate.

CONFIDENTIALITY NOTICE: This message may contain confidential information intended only for the use of the
person named above and may contain communication protected by law. If you have received this message in
error, you are hereby notified that any dissemination, distribution, copying or other use of this message
may be prohibited and you are requested to delete and destroy all copies of the email, and to notify the
sender immediately at his/her electronic mail.

 

Berri Wells <abettercoach@gmail.com> Fri, Sep 7, 2018 at 12:40 PM
To: "Attoh, Prince A" <paattoh@umes.edu>

Very good and thank you.
[Quoted text hidden]

https://mail.google.com/mail/u/0?ik=498d2305d8&view=pt&search=all&permthid=thread-a%3Ar-19681 58724946797598&simpl=msg-a%3Ar54155534... 2/2
3/15/2020 Gmail - Syllabus Pages 8-10

Mm Gmail Berri Wells <abettercoach@gmail.com>

2 messages

Berri Wells <abettercoach@gmail.com> Sun, Sep 9, 2018 at 8:24 PM

To: "Attoh, Prince A" <paattoh@umes.edu>
Hello Dr. Attoh - quick question.
In the syllabus, beginning on page 8, "Some Topics" through page 10.
Is the list suggestions for the arguement paper?
All the best,

Berri

 

Attoh, Prince A <paattoh@umes.edu> Tue, Sep 11, 2018 at 8:18 AM
To: Berri Wells <abettercoach@gmail.com>

Good morning Berri

No, the list is not for the Argument paper. Hope your day is going well.

Dr. Attoh

Dr. Prince A.Attoh

Associate Professor and Director Organizational Leadership Ph.D program
Department of Social Sciences

University of Maryland Eastern Shore

1106 Spaulding Hall

Princess Anne, Maryland 21853

Tel. 410-651-8361 Fax 410-651-8418

Email: paattoh@umes.edu

[Quoted text hidden]

This message was sent from an external source. Please verify the source before clicking any links or opening
any attachments. NEVER provide account credentials or sensitive data unless the source has been 100% verified as
legitimate.

https://mail.google.com/mail/u/07ik=498d2305d8&view=pt&search=all&permthid=thread-a%3Ar7875838645422281 567&simpl=msg-a%3Ar351410787... 1/2
3/15/2020 Gmail - Assignment 1 Evaluation

Mm (5 mal | Berri Wells <abettercoach@gmail.com>

Assignment 1 Evaluation
2 messages

 

 

 

Attoh, Prince A <paattoh@umes.edu> Fri, Sep 14, 2018 at 2:09 PM
To: Berri Wells <abettercoach@gmail.com>

Berri

Attached, please find your Assignment 1 Part II Evaluation. Let’s discuss further. You did not submit a Part II to this
assignment

Dr. Attoh

Dr. Prince A.Attoh

Associate Professor and Director Organizational Leadership Ph.D program
Department of Social Sciences

University of Maryland Eastern Shore

1106 Spaulding Hall

Princess Anne, Maryland 21853

Tel. 410-651-8361 Fax 410-651-8418

Email: paattoh@umes.edu

CONFIDENTIALITY NOTICE: This message may contain confidential information intended only for the use of the
person named above and may contain communication protected by law. If you have received this message in
error, you are hereby notified that any dissemination, distribution, copying or other use of this message
may be prohibited and you are requested to delete and destroy all copies of the email, and to notify the
sender immediately at his/her electronic mail.

2 attachments

rc Berri's Org Chart Part I.docx
28K

a} Berri's Identification of Problem Rubric.doc
36K

htips://mail.google.com/mail/u/07ik=498d2305d8&view=pt&search=all&permthid=thread-f%3A 1611618709384 112422&simpl=msg-f%3A16116187093... 1/2
3/15/2020 Gmail - Assignment 1 Evaluation

Berri Wells <abettercoach@gmail.com> Fri, Sep 14, 2018 at 2:47 PM
To: "Attoh, Prince A" <paattoh@umes.edu>

Hello Dr. Attoh - my mistake. I thought I had emailed this to you. Additionally, I had a hard copy and forgot to
turn it in upon arriving to class.

[Quoted text hidden]

Berri A. Wells, MA

President, Turning Point Solutions

Founder, Coaches Corner

Leadership Training, Job Search and Career Coach
www.turningpointsolutions.net
berriwells@turningpointsolutions.net

301-905-7160

iw) B. Wells Part II Problem Identification v3.docx
43K

https://mail.google.com/mail/u/07ik=498d2305d8&view=pt&ésearch=all&permthid=thread-7%3A 1611618709384 112422&simpl=msg-f%3A16116187093... 2/2
3/15/2020 Gmail - B. Wells Reflection Paper

 

 

 

Mm Gmail Berri Wells <abettercoach@gmail.com>
B. Wells Reflection Paper

3 messages

Berri Wells <abettercoach@gmail.com> Fri, Sep 14, 2018 at 8:54 PM

To: “Attoh, Prince A" <paattoh@umes.edu>

Berri A. Wells, MA

President, Turning Point Solutions

Founder, Coaches Corner

Leadership Training, Job Search and Career Coach
www.turningpointsolutions.net
berriwells@turningpointsolutions.net

301-905-7160

ray B. Wells Reflection Paper.docx
42K

Attoh, Prince A <paattoh@umes.edu>

Sun, Sep 16, 2018 at 5:41 AM
To: Berri Wells <abettercoach@gmail.com>

Good morning Berri
| am in receipt.

Dr. Prince A.Attoh

Associate Professor and Director Organizational Leadership Ph.D program
Department of Social Sciences

University of Maryland Eastern Shore

1106 Spaulding Hall

Princess Anne, Maryland 21853

Tel. 410-651-8361 Fax 410-651-8418

Email: paattoh@umes.edu

[Quoted text hidden]

https://mail.google.com/mail/u/0?ik=498d2305d8&view=pt&search=all&permthid=thread-a%3Ar-362425140805278 047&simpl=msg-a%3Ar-69566282... 1/2
3/15/2020 Gmail - B. Wells Reflection Paper

This message was sent from an external source. Please verify the source before clicking any links or opening
any attachments. NEVER provide account credentials or sensitive data unless the source has been 100% verified as
legitimate.

CONFIDENTIALITY NOTICE: This message may contain confidential information intended only for the use of the
person named above and may contain communication protected by law. If you have received this message in
error, you are hereby notified that any dissemination, distribution, copying or other use of this message

may be prohibited and you are requested to delete and destroy all copies of the email, and to notify the
sender immediately at his/her electronic mail.

Berri Wells <abettercoach@gmail.com> Sun, Sep 16, 2018 at 2:46 PM
To: "Attoh, Prince A" <paattoh@umes.edu>

Very good and thank you.

I brought a hard copy to class with the intent of turning it in and it slipped my mind, “old school" for sure. Who
brings printed homework to class?

All the best,

Berri

[Quoted text hidden]

hitps://mail.google.com/mail/u/07ik=498d2305d8&view=pt&search=all&permthid=thread-a%3Ar-362425140805278047&simpl=msg-a%3Ar-69566282... 2/2
3/15/2020 Gmail - Ideas for ORLD 601

~ , i Gmail Berri Wells <abettercoach@gmail.com>

Ideas for ORLD 601

9 messages

Berri Wells <abettercoach@gmail.com> Sat, Sep 15, 2018 at 5:58 PM
To: cwanderson01@outlook.com, "cwaples@chesapeake.edu" <cwaples@chesapeake.edu>, jamelle banks
<jamellebanks@hotmail.com>, Kirk Howie <jkirkhowie@gmail.com>, "Manolova, Aleksandra T" <atmanolova@umes.edu>,
“wiltssy.payero@perdue.com" <wiltssy.payero@perdue.com>, Haleigh LaChance <haleighlachance@gmail.com>, Beth

Howie <bethhowie98@gmail.com>, ahowie@talbotschools.org, “Michele L. Foster -DHS- Baltimore City"
<michele.foster@maryland.gov>

Greetings Comrades - please see attachment.

All the best,

Berri A. Wells, MA

President, Turning Point Solutions

Founder, Coaches Corner

Leadership Training, Job Search and Career Coach
www.iurningpointsolutions.net
berriwells@turningpointsolutions.net

301-905-7160

aj, Theories Matrix.docx
i) 21K

Kirk Howie <jkirkhowie@gmail.com>
To: Berri Wells <abettercoach@gmail.com>

Cc: Beth Howie <bethhowie98@gmail.com>, Haleigh LaChance <haleighlachance@gmail.com>, "Manolova, Aleksandra T"
<atmanolova@umes.edu>, "Michele L. Foster -DHS- Baltimore City" <michele.foster@maryland.gov>,
ahowie@talbotschools.org, cwanderson01@outlook.com, "cwaples@chesapeake.edu" <cwaples@chesapeake.edu>, jamelle
banks <jamellebanks@hotmail.com>, "wiltssy.payero@perdue.com" <wiltssy.payero@perdue.com>

Sat, Sep 15, 2018 at 7:00 PM

Thank you! | sent you some resources to your umes address
[Quoted text hidden]

 

Berri Wells <abettercoach@gmail.com>
To: Kirk Howie <jkirkhowie@gmail.com>

 

Sun, Sep 16, 2018 at 4:14 PM

Hey Kirk - my pleasure! The ideas had been rolling around in my head. Just do it and check it of fil

Will review what you sent AND will begin using UMES email in earnest.

How about we talk tomorrow evening?

What time is good for you?

301-905-7160

Need your number.

Also, take a look at the attachment. What do you think about using it for our handout?
All the best,

Berri

https://mail.google.com/mail/u/07ik=498d2305d8&view=pt&search=all&permthid=thread-a%3Ar-7518099482508 520454&simpl=msg-a%3Ar-26118088... 1/3
3/15/2020 : Gmail - Ideas for ORLD 601
[Quoted text hidden]

[Quoted text hidden]

2 Handout.pub
340K

Kirk Howie <jkirkhowie@gmail.com>
To: Berri Wells <abettercoach@gmail.com>

Sun, Sep 16, 2018 at 4:16 PM

Will after 7 work? 410-463-2585
[Quoted text hidden]

Berri Wells <abettercoach@gmail.com>
To: Kirk Howie <jkirkhowie@gmail.com>

Sun, Sep 16, 2018 at 7:36 PM

Yes, that'll work.

Talk with you tmrw.
[Quoted text hidden]

Waples, Christle <cwaples@chesapeake.edu>
To: Kirk Howie <jkirkhowie@gmail.com>, Berri Wells <abettercoach@gmail.com>

Cc: Beth Howie <bethhowie98@gmail.com>, Haleigh LaChance <haleighlachance@gmail.com>, "Manolova, Aleksandra T"
<atmanolova@umes.edu>, "Michele L. Foster -DHS- Baltimore City" <michele.foster@maryland.gov>,
"ahowie@talbotschools.org" <ahowie@talbotschools.org>, "cwanderson01@outlook.com" <cwanderson01@outlook.com>,
jamelle banks <jamellebanks@hotmail.com>, “wiltssy.payero@perdue.com" <wiltssy.payero@perdue.com>

Mon, Sep 17, 2018 at 2:39 PM

| just found a really good series on youtube called the Organizational Communication Channel. Great place to start.

[Quoted text hidden]

Kirk Howie <jkirkhowie@gmail.com>

To: "Waples, Christle" <cwaples@chesapeake.edu>
Ce: Berri Wells <abettercoach@gmail.com>, Beth Howie <bethhowie98@gmail.com>, Haleigh LaChance
<haleighlachance@gmail.com>, "Manolova, Aleksandra T" <atmanolova@umes.edu>, "Michele L. Foster -DHS- Baltimore

City" <michele.foster@maryland.gov>, ahowie@talbotschools.org, cwanderson01 @outlook.com, jamelle banks
<jamellebanks@hotmail.com>, wiltssy.payero@perdue.com

Mon, Sep 17, 2018 at 3:52 PM

Thanks
[Quoted text hidden]

Berri Wells <abettercoach@gmail.com>
To: cwaples@chesapeake.edu

Ce: Kirk Howie <jkirkhowie@gmail.com>, Beth Howie <bethhowie98@gmail.com>, Haleigh LaChance
<haleighlachance@gmail.com>, "Manolova, Aleksandra T" <atmanolova@umes.edu>, "Michele L. Foster -DHS- Baltimore
City" <michele.foster@maryland.gov>, ahowie@talbotschools.org, cwanderson01@outlook.com, jamelle banks
<jamellebanks@hotmail.com>, wiltssy.payero@perdue.com

Mon, Sep 17, 2018 at 4:24 PM

Who knew? Good looking out Christle.

On Mon, Sep 17, 2018 at 5:39 PM Waples, Christle <cwaples@chesapeake.edu> wrote:
[Quoted text hidden]

[Quoted text hidden]

https://mail.google.com/mail/u/0?ik=498d2305d8&view=pt&search=all&permthid=thread-a%3Ar-7518099482508 520454&simpl=msg-a%3Ar-26118088... 2/3
3/15/2020 Gmail - Ideas for ORLD 601

Kirk Howie <jkirkhowie@gmail.com> Tue, Sep 18, 2018 at 4:30 PM
To: Berri Wells <abettercoach@gmail.com>

| like the handout if we can condense the material to main points or authors
[Quoted text hidden]

https://mail.google.com/mail/u/0?7ik=498d2305d8&view=pt&search=all&permthid=thread-a%3Ar-75180994825085 20454&simpl=msg-a%3Ar-26118088... 3/3
3/15/2020 Gmail - Group Project Question on Org. Reform

Group Project Question on Org. Reform
1 message

Berri Wells <abettercoach@gmail.com>
To: Prince A Attoh <paattoh@umes.edu>, Kirk Howie <jkirkhowie@gmail.com>

Hello Dr. Attoh - hope you are having a great day.
Just left a voicemail and am emailing you if email is easier.

Want to make sure I'm clear on the topic for Group Project. | am not finding resources specifically related to
“organizational reform movement"; neither in our texts or online. It could be argued that critics of the various theorists
were reformists, but | don't want to assume.

The wording of the assignment is leading me to expect find several authors, writers and theorists. So far, this is not the
case.

In looking at " Total Quality Management", related search terms of quality, quality assurance systems, quality standards,

appear. Lean Six Sigma has keywords of operational excellence, process excellence and none of these terms
specifically relate to organizational reform.

Following directions is a primary tenant of yours and | want to make sure that | am following directions by addressing the
right topic.

Please advise.

Berri

https://mail.google.com/mail/u/0?ik=498d2305d8&view=pt&search=all&permthid=thread-a%3Ar2587353327436477605&simpl=msg-a%3Ar564164057...

pane i Berri Wells <abett h il.com>
; i Comal erri Wells <abettercoach@gmail.com

Wed, Sep 19, 2018 at 9:52 AM

44
3/15/2020 Gmail - Reform Movements That | have Found

[ ® 4 Gma il Berri Wells <abettercoach@gmail.com>

Reform Movements That | have Found
5 messages

Berri Wells <abettercoach@gmail.com> Wed, Sep 19, 2018 at 10:11 AM

To: Prince A Attoh <paattoh@umes.edu>, Kirk Howie <jkirkhowie@gmail.com>

Reform Movements that | found...

Industrialization

Education Reform - Horace Mann
Transcendentalist - Henry Thoreau
2nd Great Awakening- Charles Finney
The Temperance Movement

Prison Reform - Dorothea Dix

Kirk Howie <jkirkhowie@gmail.com>
To: Berri Wells <abettercoach@gmail.com>

Wed, Sep 19, 2018 at 8:52 PM

Like what you added | touched up a few of mine talk tomorrow evening?
[Quoted text hidden]

Berri Wells <abettercoach@gmail.com> Thu, Sep 20, 2018 at 7:06 AM
To: Kirk Howie <jkirkhowie@gmail.com>

Very good.
Also, | have an idea of ways to engage audience throughout. Let's discuss tonight.

I'm available after 7. When is good for you?

Also, what did you think about getting a few artifacts from your school? If possible, that'll be good.
[Quoted text hidden]

Kirk Howie <jkirkhowie@gmail.com> Thu, Sep 20, 2018 at 7:17 AM
To: Berri Wells <abettercoach@gmail.com>

Ok and | like both trying to determine what artifacts. Talk tonight. Like the formatting you did too
[Quoted text hidden]

 

Berri Wells <abettercoach@gmail.com> Thu, Sep 20, 2018 at 9:34 AM
Ta: Kirk Howie <jkirkhowie@gmail.com>

Sounds good!!

{Quoted text hidden]

hitps://mail.google.com/mail/u/0?ik=498d2305d8&view=pt&search=all&permthid=thread-a%3Ar4 122354063595054514&simpl=msg-a%3Ar872611977... 1/4
3/15/2020 Gmail - Screen Shot

 

 

mM Gm all Berri Wells <abettercoach@gmail.com>
Screen Shot

4 messages

Berri Wells <abettercoach@gmail.com> Fri, Sep 14, 2018 at 2:45 PM

To: pattoh@umes.edu

Dr. Attoh - please see the date and time stamp for Part II of the assignment:

B. Wells Part I] Problem Identification 9/7/2018 12:40 PM

| had finished the paper before the deadline and | hope this will suffice as proof and that you will consider the paper as
being on time.

ee ore
ore Lee

8 pec aa 20180914_174116_001.jpg
¢ 4530K

 

 

Mail Delivery Subsystem <mailer-daemon@googlemail.com> Fri, Sep 14, 2018 at 2:46 PM
To: abettercoach@gmail.com

Address not found

Your message wasn't delivered to pattoh@umes.edu because
the address couldn't be found, or is unable to receive mail.

The response was:

558 #5.1.@ Address rejected.

Final-Recipient: rfc822; pattoh@umes.edu

Action: failed ©

Status: 5.0.0

Remote-MTA: dns; smtp1.umes.edu. (131.118.96.26, the server for the domain umes.edu.)
Diagnostic-Code: smtp; 550 #5.1.0 Address rejected.

Last-Attempt-Date: Fri, 14 Sep 2018 14:46:11 -0700 (PDT)

woennnnnn= Forwarded message ----------
From: Berri Wells <abettercoach@gmail.com>

https://mail.google.com/mail/u/0?7ik=498d2305d8&view=pt&search=all&permthid=thread-a%3Ar-7954599066351589872&simpl=msg-a%3Ar-7988077... 1/3
3/15/2020 0 (4032x1960)

 

https://mail-attachment.googleusercontent.com/attachment/u/0/?ui=2&ik=498d2305d8&view=att&th=165da0c3350f6d 1 d&attid=0.1&disp=inline&realatt... 1/1
3/15/2020 Gmail - Screen Shot

To: pattoh@umes.edu

Ce:

Bcc:

Date: Fri, 14 Sep 2018 17:45:55 -0400

Subject: Screen Shot

Dr. Attoh - please see the date and time stamp for Part II of the assignment:

B. Wells Part II Problem Identification 9/7/2018 12:40 PM

| had finished the paper before the deadline and | hope this will suffice as proof and that you will consider the paper as
being on time.

 

 

Berri Wells <abettercoach@gmail.com> Sat, Sep 15, 2018 at 6:33 AM

To: pattoh@umes.edu

Good morning Dr. Attoh, | sent this yesterday afternoon and it bounced back.

Berri
[Quoted text hidden]

20180914_174116_001.jpg
4530K

 

 

 

 

 

 

Mail Delivery Subsystem <mailer-daemon@googlemail.com> Sat, Sep 15, 2018 at 6:33 AM
To: abettercoach@gmail.com

[Quoted text hidden]

Final-Recipient: rfc822; pattoh@umes.edu

Action: failed

Status: 5.0.0

Remote-MTA: dns; smtp1.umes.edu. (131.118.96.26, the server for the domain umes.edu.)
Diagnostic-Code: smtp; 550 #5.1.0 Address rejected.

Last-Attempt-Date: Sat, 15 Sep 2018 06:33:52 -0700 (PDT)

wonnnnn- -- Forwarded message ----------

From: Berri Wells <abettercoach@gmail.com>

To: pattoh@umes.edu

Cc:

Bec:

Date: Sat, 15 Sep 2018 09:33:36 -0400

Subject: Fwd: Screen Shot

Good morning Dr. Attoh, | sent this yesterday afternoon and it bounced back.

Berri

nannennenn Forwarded message ---------

From: Berri Wells <abettercoach@gmail.com>
Date: Fri, Sep 14, 2018, 5:45 PM

Subject: Screen Shot

To: <pattoh@umes.edu>

Dr. Attoh - please see the date and time stamp for Part II of the assignment:
https://mail.google.com/mail/u/0?ik=498d2305d8&view=pt&search=all&permthid=thread-a%3Ar-7954599066351589872 &simpl=msg-a%3Ar-7988077... 2/3
3/15/2020 Gmail - Screen Shot

B. Wells Part !I Problem Identification 9/7/2018 12:40 PM
| had finished the paper before the deadline and | hope this will suffice as proof and that you will consider the paper as
being on time.

https://mail.google.com/mail/u/07ik=498d2305d8&view=pt&search=all&permthid=thread-a%3Ar-7954599066351 58987 2&simpl=msg-a%3Ar-7988077... 3/3
3/15/2020 Gmail - B. Wells Crtique Paper

 

 

 

 

 

. Comail Berri Wells <abettercoach@gmail.com>
B. Wells Crtique Paper

1 message

Berri Wells <abettercoach@gmail.com> Fri, Sep 21, 2018 at 8:57 PM

To: "Attoh, Prince A" <paattoh@umes.edu>

Thanks Dr. Attoh.

Berri A. Wells, MA

President, Turning Point Solutions

Founder, Coaches Corner

Leadership Training, Job Search and Career Coach
www.turningpointsolutions.net
berriwells@turningpointsolutions.net

301-905-7160

i) Taylorism Critique.docx
18K

https://mail.google.com/mail/u/0?7ik=498d2305d8&view=pt&search=all&permthid=thread-a%3Ar72921163781606707&simpl=msg-a%3Ar11818037044... 1/1
3/15/2020 Gmail - 601 Reflection Evaluation

Mm Csmail Berri Wells <abettercoach@gmail.com>

601 Reflection Evaluation
1 message

Attoh, Prince A <paattoh@umes.edu>
To: Berri Wells <abettercoach@gmail.com>

Mon, Sep 24, 2018 at 1:51 PM
Good Afternoon Berri

Attached please find your Reflection paper evaluation

Dr. Prince A.Attoh

Associate Professor and Director Organizational Leadership Ph.D program
Department of Social Sciences

University of Maryland Eastern Shore

1106 Spaulding Hall

Princess Anne, Maryland 21853

Tel. 410-651-8361 Fax 410-651-8418

Email: paattoh@umes.edu

CONFIDENTIALITY NOTICE: This message may contain confidential information intended only for the use of the
person named above and may contain communication protected by law. If you have received this message in
error, you are hereby notified that any dissemination, distribution, copying or other use of this message
may be prohibited and you are requested to delete and destroy all copies of the email, and to notify the
sender immediately at his/her electronic mail.

2 attachments

i} Berri's Reflection Paper 1.docx
43K

a) Berri's Reflection paper.docx
16K

https://mail.google.com/mail/u/07ik=498d2305d8&view=pt&search=all&permthid=thread-f%3A 161 2523553424702 544&simpl=msg-f%3A16125235534... 1/1
REFECTION PAPER RUBRIC

 

Category

TAGET (2)

ACCEPTABLE (1)

UN-ACCEPTABLE (0)

 

Introduction: Why is
studying organizations
important?

The Introduction is
engaging and shows a
strong direction
responding to the need for
studying organization and
the importance. The
student’s discussion is
clear and succinct based
on the article reviewed

The Introduction
somehow shows a
direction responding to
the need for studying
organization and the
importance. The student’s
discussion is adequate
based on the articles
reviewed.

The Introduction is not
engaging and doesn’t

show a strong direction of
responding to the need for
studying organization and
the importance. The
student’s discussion is not
clear based on the article
reviewed

 

Similarities: What are
some of the similarities
between the articles
regarding
organizational theory?

Has a high degree of
clarity, depth, coherency
and completeness of the
similarities

The discussion is framed
within the context of the
question and presents a
highly accurate and
complete treatment of the
relevant issues related to
organizational theory.

Has some clarity, depth,
coherency and
Completeness of the
similarities. The
discussions related to the
question and presents an
accurate and complete
understanding of the
relevant issues.

Lacks consistency,
coherence and
Completeness

The discussion is not
related to the question or
the issues of the question
are not elaborated

 

Differences: What are
some of the differences
between the articles
regarding
organizational theory?

Has a high degree of
clarity, depth, coherency
and completeness of the
difference

The discussion is framed
within the context of the
question and presents a
highly accurate and
complete treatment of the
relevant issues related to
organizational theory.

Has some clarity, depth,
coherency and
Completeness of the
differences. The
discussions related to the
question and presents an
accurate and complete
understanding of the
relevant issues.

Lacks consistency,
coherence and
Completeness

The discussion is not
related to the question or
the issues of the question
are not elaborated

 

Application: How do
the articles reflect your
organizational
experience?

Response is well
developed, effectively
supported and appropriate
for discussing the
application and how the
articles reflect the
student’s organizational
experience,

Response is somewhat
developed, supported and
appropriate for discussing
the application and how
the articles reflect the
student’s organizational
experience,

Response is poorly
developed with
supporting details that are
absent or vague about
discussing the application
and how the articles
reflect the student’s
organizational experience,

 

Conclusions: A critical
evaluation answering the
question: How do these
articles inform (enhance)
our understanding of
organizational

High degree of
completeness in the
understanding of how the
articles inform them of
organizational leadership

Has some clarity and
understanding of how
the articles inform them
of organizational
leadership

Does not have clarity, and
understanding of how the
articles inform them of
organizational leadership

 

 

leadership?
Organization, Writing is clearly Writing is somewhat Writing is not clearly
Citations, and organized around a organized using some organized around a

Reference Page

 

central theme using the
appropriate sentence

 

appropriate sentence
structures and grammar.

 

central theme and doesn’t
use appropriate sentence

 

 
 

 

This section is
evaluated but not
graded

structures and grammar.
Each paragraph is clear
and relates to the others in
a well-planned framework
presenting responses to
the inquiries. APA
form/style is appropriately
used with citations and a
Reference page

 

 

Each paragraph is clear
and relates to the others.
APA form/style is
appropriately used with
citations and a Reference
page

 

structures and grammar.
Each paragraph is not
clearly related to the
others in a well-planned
framework presenting
responses to the inquiries.
APA form/style is not
appropriately used with
citations and a Reference

page.

 

Student’s Name:

Berri

Score: 8/10

 
9/27/2019 Harris Letter - Research Assistance - abettercoach@gmail.com - Gmail

= M Gmail Q  labelumes Seow
Compose
eT Harris Letter - Research Assistance UMES x
® T.Ellis 13
® Tickets 4 i Berri Wells <abettercoach@gmail.com>
\ - to Supreme
® = Transcripts
® Travel
-- Hello Dr. Harris. As a follow up, | am sending information that | believe will be helpful in your research.
® UMES

High Level Sum

@® 601 For 601, Dr. Attoh with-held my grades until October 4 when he emailed me and informed me that | had failed the course. As a resu
receiving my grades on Oct., 4, | was 100% unaware that:

=» UMES Appeal a. According to his records, | had missed the very first assignment of the course and received 0/10. The assignment was d
assignment.
® UMESAttoh *

b. [received a failing grade 5/10 for a paper that was due and submitted September 21. Again, he with-held the grade unt
® umuc failing grade are immediately dismissed from the Program and withholding my grades ensured my dismissal. Dr. Attoh with-
quickly, were for two, in-class presentations. For those assignments, | received my grades the same day.
B® ODISA

The last assignment, a ten page paper was due, Friday, September 28 and | missed the deadline. On Tuesday, October 2, Dr. Attoch i
— bod the week. At that time, | was renting and my lease expired in two days and | had not secured housing. | had found a home but the c
J Bet family. On September 7, the day the first assignment was due, | emailed him that afternoon and asked if | could have a nine hour ex
8 ern + required paperwork would likely take a few hours to submit and | did not want to run the risk of being late with submitting my first <
was a legitimate necessity. He declined my request and informed me that my paper was due at midnight. No extension. Not to be

the requirement, turned in the paper and earned a perfect score, 10/10.

Considering his initial refusal to grant me a nine hour extension for the assignment that was due on September 7, | did not bother tc
October 3 when he emailed to inquire. | explained my intention and he did not object. To my dismay, twenty four hours later, he mi
had submitted the grades. At that point, | still had not received a listing of all my grades, as he did not provide the list to me until th

To further his objective, upon receiving proof that the missing assignment due Sept. 7 had in fact been turned in on time and a rebu’
follow it, | included a copy of it, showing that | had followed the format exactly as he has prescribed), Dr. Attoh refused to update my

On Memorial Day 2019, Jason informed me that my grade had been changed to a “W”. This was peculiar and alarming. Although Di
grievance. Additionally, in preparation for 602, | informed Dr. Attoh that | would be in attendance and | submitted the first homewor
withdraw.

In summary, I did not withdraw. Dr. Attoh embarrassed me, harassed me by dismissing me from the class. His actions were unneces
caused me great harm and based on his behavior: | lost a full year of studies, | am facing $9,000 student loan debt for a taking a sing

iMake-a tal of this is right and | am hoping that | can count on you to advocate for what is fair and what is right.

Lastly, please see the attachment that includes emails between Dr. Attoh and myself as well as an illuminating chart that shows his ri

Also try our mobile apps for Android and
i cs Thank you for your consideration.

 

Berri Wells

Berri A. Wells, MA

President, Turning Paint Solutions

Founder, Coaches Comer

Leadership Training, Job Search and Career Coach

https://mail.google.com/mail/u/O/#label/UMES/Ktbx_wGnMwZBONRPmBQmPGjwDbbjHnFBtg 4/1
3/15/2020 Gmail - ORLD 602 Assignment # 1

  

} 4 (5 ma il Berri Wells <abettercoach@gmail.com>

ORLD 602 Assignment # 1

1 message

Attoh, Prince A <paattoh@umes.edu> Sat, Sep 29, 2018 at 6:00 AM
To: "Manolova, Aleksandra T" <atmanolova@umes.edu>, "Howie, Anna" <ahowie@talbotschools.org>, Berri Wells
<abettercoach@gmail.com>, "Anderson, Christopher W" <cwanderson@umes.edu>, "Waples, Christle"
<cwaples@chesapeake.edu>, "LaChance, Haleigh N" <hnlachance@umes.edu>, Kirk Howie <jkirkhowie@gmail.com>,
"Michele L. Foster -DHS- Baltimore City" <michele.foster@maryland.gov>, "Payero, Wiltssy" <wpayero@umes.edu>, Samuel
Akinribade <sakinribade@gmail.com>

Ce: "Luning, Celeste K" <ckluning@umes.edu>, "Howie, Anna G" <aghowie@umes.edu>, "Wells, Berri A"
<bawells@umes.edu>

Good Morning All.

WELCOME TO ORLD 602. Attached, please find Assignment #1 and the scoring rubric. Please review the assignment
instructions carefully before embarking on the assignment. If you need additional clarity or information, please let me

know. The Due Date for this assignment is Oct. 6th. Please come to Residence # 1 (Oct. 5th_7thy prepared to
present your paper.

Dr. Attoh

Dr. Prince A.Attoh

Associate Professor and Director Organizational Leadership Ph.D program
Department of Social Sciences

University of Maryland Eastern Shore

1106 Spaulding Hall

Princess Anne, Maryland 21853

Tel. 410-651-8361 Fax 410-651-8418

Email paattoh@umes.edu

CONFIDENTIALITY NOTICE: This message may contain confidential information intended only for the use of the
person named above and may contain communication protected by law. If you have received this message in
error, you are hereby notified that any dissemination, distribution, copying or other use of this message
may be prohibited and you are requested to delete and destroy all copies of the email, and to notify the
sender immediately at his/her electronic mail.

2 attachments

ay ORLD 602-ist Assignments sheet.doc
30K

iW) Rubric Assignment # 1 ORLD 602.doc

https://mail.google.com/mail/u/07ik=498d2305d8&view=pt&search=all&permthid=thread-f%3A 16129469253 16321050&simpl=msg-f%3A16129469253... 1/2
3/15/2020 Gmail - ORLD 602 Assignment # 1
34K

https://mail.google.com/mail/u/0?ik=498d2305d8&view=pt&search=all&permthid=thread-f%3A 16129469253 16321050&simpl=msg-f%3A16129469253... 2/2
3/11/2020 Gmail - FW: Article Critique Format

i 1 (5 mail Berri Wells <abettercoach@gmail.com>

 

FW: Article Critique Format

1 message

 

Wells, Berri A <WellsBA1@state.gov> Tue, Oct 2, 2018 at 1:14 PM
To: "paatioh@umes.edu" <paattoh@umes.edu>
Cc: "abettercoach@gmail.com" <abettercoach@gmail.com>

From: Wells, Berri A

Sent: Tuesday, October 2, 2018 12:36 PM
To: ‘paatoh@umes.edu' <paatoh@umes.edu>
Subject: Article Critique Format

Hello Dr. Attoh — hope you are well!
Thank you for your feedback on the ciritique that | provided as well as, an opportunity to discuss.

| am flexbile regarding meeting place, time and location. We can meet in person this weekend or over the next few days
via phone or zoom. Let me know your preference and availability.

Needless to say, your coments got my attention. Knowing that you place a premium on following directions, | reflected on
the instructions and guidelines that | followed and wondered about the source of the disconnect between what you were
expecting and what | provided. Please see the attachment as this is what | used to guide my content.

Bottom line, knowing how to write an empirical article is part of my development and once | am clear, | will re-submit.

All the best,

Berri

= SKM_C25818100212010.pdf
mre

hitps://mail.google.com/mail/u/07ik=498d2305d8&view=pt&search=all&permthid=thread-f%3A1613245989384950425&simpl=msg-f%3A16132459893... 1/4
Additional format for writing your article critique

Journal: Full name of journal, volume number, pages

Date:

Year of publication

Author(s): Last Name, First Name, Middle Initial; Last Name, First Name, Middle

Initial; etc
Purpose/: Abstract

In no more than 2 or 3 sentences, state why the study is being done.
What is the reason behind the study? What were the results and findings?

Hypothesis and Research Question:

In no more than 2 or 3 sentences, what do the authors expect to find?
Depending on the type of study, a hypothesis may not be stated.

Method/Type of Study

In 3-5 sentences, how was the study done? Number of participants, types

of participants, procedures used, tool/equipment/tests used, databases
used. What type of study (Quantitative or Qualitative: — cross sectional, literature review, meta-
analyses, experimental, longitudinal, etc? Does the population that is tested compare to your
population of patients in your community?

Findings
In 5-7 sentences, what were the {major findings — these are usually
presented in the results section of the article, but sometimes are
summarized quite neatly in the discussion section.

Conclusions
Bearing in mind the hypothesis and purpose, what are the Major points that can summarize the
stud at is the important information that you as the reader will take away with you? What

is the Significance of the issues that is the focus of the article? What conclusion can you draw
from this work? How does it contribute to your understanding of the field of Educational
Leadership? What are the implications? What is its relevance?

Limitations

Shortcomings of the study — what could have been done to make the study stronger (e.g., longer
study interval, more subjects, different tools, etc.)1-3 points. Some articles will have a limitations section
while others will not - for the latter, try to think about 1 or 2 things that could have been done to make the
study better.

Summary

Provide a critical evaluation of the central ideas of the article. Provide an analysis of the
implications of the content read to the particular course, study or field of interest. Would this
research topic change your current practice? If yes, why? If no, why not.
 

cess {Anne, {Maryland 21853
>T/eL 410-651836.1 fax 410-651-8418

B"' Email? paatto/if@umes.ediu __
From: Wells, Berri A ASSIA) 1. ov]

Sent: Tuesday, October 02, 2018 4:14 PM
To: Attoh, Prince A <aattoh umes.edu>

Cc: abettercoach mailgcom

Subject: FW: Article Critique Format

 

From: Wells, Berri A

Sent: Tuesday, October 2, 2018 12:36 PM

To: toh umes.edu> Subject:
Article Critique Format

Hello Dr. Attoh — hope you are well!

Thank you for your feedback on the ciritique that I provided as well as, an Opportunity to discuss.

 
y

Bottom line, know

Wells, Berri A

From: Attoh, Prince A <paatton@umes.edu>
Sent: Tuesday, October 2, 2018 5:30 PM
To: Wells, Berri A

Subject: RE: Article Critique Format

Hello Berri

And yes, we can further discuss the critique evaluation. However, in my last email, | was referring to the last
assignment; the Argument paper. | didn’t get one from you. Did you submit one. | am currently grading papers and
cannot find that paper. | will continue to Jook.

Dr. Prince A.Attoh

Associate Professor and Director Organizational Leadership Ph.D program
Department of Social Sciences

University of Maryland Eastern Shore

1106 Spaulding Halt

Princess Anne, Maryland 21853

Tel. 410-651-8361 Fax 410-651-8418

Email paattoh@umes.edu

From: Wells, Berri A [mailto:WellsBA1@state.gov]
Sent: Tuesday, October 02, 2018 4:14 PM

To: Attoh, Prince A <paattoh@umes.edu>

Ce: abettercoach@gmail.com

Subject: FW: Article Critique Format

From: Wells, Berri A
Sent: Tuesday, October 2, 2018 12:36 PM

To: '‘paatoh@umes.edu' <paatoh@umes.edu>
Subject: Article Critique Format

The oppor aly ad nO ma tanu ize
AS Oe. Sm Head tre Aynaes the Ven
Hello Dr. Attoh — hope you are well! ( — A&xh AG, oshwe we Wad A Crane
Thank you for your feedback on the ciritique that | provided as well as, an opportunity to discuss. Ase 66,

| am flexbile regarding meeting place, time and location. We can meet in person this weekend or over the next few days
via phone or zoom. Let me know your preference and availability. ©

Needless to say, your coments got my attention. Knowing that you place a premium on following directions, | reflected
on the instructions and guidelines that | followed and wondered about the source of the disconnect between what you
were expecting and what | provided. Please see the attachment as this is what | used to guide my content.

ing how to write an empirical article is part of my development and once | am clear, | will re-submit.
ein es — eee Ss

 

 

 

All the best,

Berri
Needless to say, your coments got my attention. Knowing that you place a premium on following directions, I reflected

on the instructions and guidelines that I followed and wondered about the source of the disconnect between what you

were expecting and what I provided. Please see the attachment as this is what I used to guide my content.

 

Bottom line, knowing how to write an empirical article is part of my development and once J am clear, I will re-submit.

 

All the best,
Berri
1
Wells, Berri A
From: Wells, Berri A
Sent: Wednesday, October 3, 2018 2:16
PM
To: ' Attoh, Prince A!
Subject:

RE: Article Critique Format

 
3/15/2020

Gmail - ORLD 601 Evaluation

 

 

m Gma il Berri Wells <abettercoach@gmail.com>
ORLD 601 Evaluation

1 message

Attoh, Prince A <paattoh@umes.edu> Wed, Oct 3, 2018 at 8:58 AM

To: Berri Wells <abettercoach@gmail.com>

Good morning Berri

Will you please give me a call at your earliest convenience to discuss your 601 evaluation. It is curial that you call me

today.

Dr. Attoh

Dr. Prince A.Attoh

Associate Professor and Director Organizational Leadership Ph.D program

Department of Social Sciences

University of Maryland Eastern Shore

1106 Spaulding Hall

Princess Anne, Maryland 21853

Tel. 410-651-8361 Fax 410-651-8418

Email: paattoh@umes.edu

CONFIDENTIALITY NOTICE: This message may contain confidential information intended only for the use of the

person
error,
may be
sender

named above and may contain communication protected by law. If you have received this message in
you are hereby notified that any dissemination, distribution, copying or other use of this message
prohibited and you are requested to delete and destroy all copies of the email, and to notify the
immediately at his/her electronic mail.

https://mail.google.com/mail/u/07ik=498d2305d8&view=pt&search=all&permthid=thread-f%3A16 133205155861 55265&simpl=msg-1%3A16133205155... 1/1
- ' Assignment

12/12/2018 Gmail - ORLD 601 Evaluation

 

ORLD 601 Evaluation

1 message

 

Attoh, Prince A <paattoh@umes.edu>

wed, Oct 3, 2018 at 11 :58 AM
To: Berri Wells <abettercoach@gmail.com>

Good morning Berri

Will you please give me a call at

your earliest convenience to discuss your 601 evaluation. It is curial that you call me
today.

Dr. Attoh

Dr. Prince Attoh

Associate "Professor and Director Organizational Leadership "Ph.D program
Department of Social Sciences .

"University of Maryland Eastern Shore
1106 Spaulding fffaCc

Princess Anne, filaryCand21853

Tec 410-651-8361 fax 410-651-8418
"Email: paattoh@umessedu

CONFIDENTIALITY NOTICE: This message may contain confidential information intended only for the use of the

y law. If you have received this message in
distribution, copying or other use of this message may
oy all copies of the email, and to notify the sender

person named above and may contain communication protected b
error, you are hereby notified that any dissemination,
be prohibited and you are requested to delete and destr
immediately at his/her electronic mail.
Wells, Berri A

 

From: Wells, Berri A

Sent: Wednesday, October 3, 2018 2:16 PM
To: ‘Attoh, PrinceA' oo
Subject: RE: Article Critique Format

Hello Dr. Attoh - thank you for asking. [was not able to complete the paper and | am working on it now. The rental that
| decided on, fell through and I had to find another property, which | did. Having to shift gears on such short notice was
a stressful distraction. | was going to touch base but decided against it and figured | would just turn it in.

ba qauahion oF muy ou sq emergency,
7

From: Attoh, Prince A <paattoh@umes.edu>

Sent: Tuesday, October 2, 2018 5:30 PM

To: Wells, Berri A <WellsBA1 @state.gov>
Subject: RE: Article Critique Format

Hello Berri

And yes, we can further discuss the critique evaluation. However, in my last email, | was referring to the last
assignment; the Argument paper. | didn’t get one from you. Did you submit one. | am currently grading papers and
cannot find that paper. | will continue to look.

Dr. Prince A.Attoh

Associate Professor and Director Organizational Leadership Ph.D program
Department of Social Sciences

University of Maryland Eastern Shore

1106 Spaulding Hall

Princess Anne, Maryland 21853

Tel. 410-651-8361 Fax 410-651-8418

Email: paattoh@umes.edu

Sent: Tuesday, October 02, 2018 4:14 PM
To: Attoh, Prince A <paattoh@umes.edu>

 

Subject: FW: Article Critique Format

From: Wells, Berri A

Sent: Tuesday, October 2, 2018 12:36 PM

To: 'paatoh@umes.edu' <paatoh@umes.edu>
Subject: Article Critique Format

Hello Dr. Attoh — hope you are well!
Thank you for your feedback on the ciritique that | provided as well as, an opportunity to discuss.
\S)

Wells, Berri A

From: Attoh, Prince A <paattoh@umes.edu>

Sent: Wednesday, October 3, 2018 2:58 PM

To: Weils, Berri A

Subject: RE: Article Critique Format On Octubey 27 3 ne, Dy Atton did n KE

feQuest a pune cal.

Hello Berri

ohaeee do not submit the paper. | have already calculated grades for 601. That is why | had asked you to call me. If you
are available, can you call me now? | am in my office. We need to discuss what happens next after your 601 evaluation.

jn Email $ 1, L responded to nig

_ Dr. Attoh invitation to cliscvs,

Pare onal Time: (0/7 @ |2:
Dr. Prince A.Attoh qT (0/22 [2:36
Associate Professor and Director Organizational Leadership Ph.D program

Department of Social Sciences ; - VL. ne ayndes
‘University of Maryland Eastern Shore a inn \ #4, 24 area
1106 Spaulding Hall RAL Peete CATERER Ane
Princess Anne, Maryland 21853 Sulomi Wea, \Ne weve In tne
Tel. 410-651-8361 Fax 410-651-8418 Process of Ack evimin (ny KR A ake
Email: paattoh@umes.edu avA Kime to discuss, “In tne

mast of {nat Process, Or. Attoh
From: Wells, Berri A [mailto:WellsBA1@ state.gov] evo they
Sent: Wednesday, October 03, 2018 2:16 PM va thes, In t
To: Attoh, Prince A <paattoh@umes.edu> .
Subject: RE: Article Critique Format , GWE Wht

Wa Pyenea.

Hello Dr. Attoh - thank you for asking. | was not able to complete the paper and | am working on it now. The rental that
| decided on, fell through and | had to find another property, which I did. Having to shift gears on such short notice was
a stressful distraction. | was going to touch base but decided against it and figured | would just turn it in.

~

From: Attoh, Prince A<paattoh @umes.edu>
Sent: Tuesday, October 2, 2018 5:30 PM

To: Wells, Berri(A <WellsBA1@state.cov>
Subject: RE: Article Critique Format

Hello Berri

And yes,.we can further discuss the critique evaluation. However, in my last email, | was referring to the last
assignment; the Argument paper. | didn’t get one from you. Did you submit one. | am currently grading papers and
cannot find that paper. | will continue to look.

Dr. Prince A.Attoh

Associate Professor and Director Organizational Leadership Ph.D program
Department of Social Sciences

University of Maryland Eastern Shore
Supreme GRAND Bishop Cofield <supremegrandbishop@gmail.com>

(no subject)
1 message

 

Berri Wells <abettercoach@gmail.com> Thu, Oct 4, 2018 at 3:43 PM

To: Supreme GRAND Bishop Cofield <supremegrandbishop@gmail.com>

Good morning Berri

Attached, please find your Final Exam evaluation. Up to date, you should have received all of the
other evaluations for 601. If you want me to resend any of the previous evaluations, please let me
know. Below are your points for each of the assignment and the total grade for the course.

Assignment # 1 Organization Chart Presentation 5/5

Identification of the Problem: (Did not submit this assignment: 0/10
Reflection Paper: 8/10

Article Critique: Selected an inappropriate empirical article: 5/10
Group Presentation 19/20

Argument Paper (Did not submit) 0/20

Final Exam 21/25

ee ee

Total 601 Final Grade: 58/100 = F
According to the ORLD Retention Policy found in the Graduate Handbook (pg. 183)

“A student who receives a final course grade of “F” at any time will be
immediately dismissed from the program”.

Thus, the reason, | had sent you the email yesterday about dropping ORLD 602 and 603. In order
to get a re-fund for those courses, you have to drop the course before its start date. ORLD 602
start date is Friday, 10/5". Please go to the Registrar’s site to retrieve the Drop form. After
completing the form, please send it directly to the Registrar’s Office. The Graduate Studies Office

will follow up with a formal Dismissal Letter. If additional information is needed, please let me
know.

Berri A. Wells, MA

President, Turning Point Solutions

Founder, Coaches Corner

Leadership Training, Job Search and Career Coach
www.turningpointsolutions.net
berriwells@turningpointsolutions.net

301-905-7160
GmailBerri Weiis <abettercoach@gmail.com>

Final Exam Evaluation and Grade Calculation

5 messages
Attoh, Prince A <paattoh@umes.edu>
To: Berri Wells <abettercoach@gmail.com> /
Ce: "Harris, Lakeisha L" "Duffy, Cheryl L.” <clduffy@umes.edu>
Good moming Berri

Attached, please find your Final Exam evaluation, Up to date, you should have received all of the other evaluation:
please let me know. Below are your points for each of the assignment and the total grade for the course.

1, Assignment # 1 Organization Chart Presentation 515

2. Identification of the Problem; (Did not submit this assignment:

Reflection Paper: 8/10

Article Critique: Selected an inappropriate empirical article: 5/10

3

4,

5. Group Presentation 19/20

6. Argument Paper (Did not submit) 0/20

7. Final Exam 21/25
Total 601 Final Grade: 58/100 =F

According to the ORLD Retention Policy found in the Graduate Handbook (pg. 183)

"A student who receives a final course grade of "F"

Thus, the reason, I had sent you the email yesterday about dropping ORLD 602 and 603. In order to

start date. ORLD 602 start date is Friday, 1015", Please go to

Dr. Attoh

Dr. Prince A.Attofi

the Registrar's site to retrieve the Drop form. After completing the form,
Office The Graduate Studies Office will follow up with a formal Dismissal Letter. If additional inform

Associate Professor and Director Organizational Leadership Ph.D program

Department of Social Sciences

university of Maryland Eastern Shore
1106 Spaulding 3-faLT

‘Princess Anne, *Maryland21853

Tec 410-651-8361 fax 410-651-8418
‘Emai G paattoh@umes.edu

CONFIDENTIX..ITY NOTICE :

may be prohibited and you are requested to delete and destroy

2 attachments
Bern's Final Exam.docx

Berri's Final Exam rubric.doc

This message may contain confidential information intended only for the use
protected by law. If you have received this message in error, you are hereby notified that any diss

all copies of the email,

Thu, Oct 4, 2018 at 11:05 AM

Ss for 601. If you want me to resend any of the previous evaluations,

at any time will be immediately dismissed from the program".

get a re-fund for those courses, you have to drop the course before its

please send it directly to the Registrars
ation is needed, please let me know.

ef the person named above and may contain communication

emination, distribution, copying er other use of this message

and to notify the sender irrunediately at his/her electronic mail.
2/21/2020 Gmail - Fwd: Final Exam Evaluation and Grade Calculation

[ ( 93MNa i| Supreme GRAND Bishop Cofield <supremegrandbishop@gmail.com>

Fwd: Final Exam Evaluation and Grade Calculation

1 message

Berri Wells <abettercoach@gmail.com> Thu, Oct 4, 2018 at 3:44 PM
To: Supreme GRAND Bishop Cofield <supremegrandbishop@gmail.com>

Dr. Attoh - I have spoken to financial aid, the bursar and student accounts and am receiving conflicting
information. According to the Bursar's office, you/the department should cancel my courses. I am not voluntarily
leaving the program and as such, you should initiate the action.

When we spoke on yesterday, it was the first that I had heard that I was failing your course and that T had,
"several missing assignments". I will send a screen shot of the emails that we exchanged.

Item Number 4 - In an email on Tuesday, you stated that I did not follow the rubric. In response to your
comment, I provided you with the template and outline that you provided for the assignment. Today there was no
mention of me not following the rubric and the reason that you gave had to do the article that I chose for the
assignment; the article was inappropriate. The inappropriate selection cost me half of the possible points as
your comments on my paper are positive and you complimented me and stated the paper was well written. The fact
that the type and kind of the article represented half of the possible points, knowing the characteristics of an
empirical article was essential. At no time in class, in the materials you provided, our textbooks, or in the
Blackboard were examples, samples or guidelines given on the characteristics of an empirical article. The article
that I selected was from an academic journal, it was directly related to one of the theorists that we discussed in
class and I thought the article was sufficient. I failed an assignment not because I did not grasp the content, not
because I plagiarized but as the result of not picking a specific kind of article.

Item Number 6 - yes you are correct, I did not turn this assignment in on time. I was working on it and you told
me to not to submit it as the grades had already been submitted.

In summary, I feel wronged. Hearing from you on yesterday that I was failing was a shock, I attend class, I
participate. I think part of the problem is I did not know how I was progressing because I received my grades late
in the process and had no idea that I was failing. This should not have been the case.

Thank you for providing the grades for each of my assignments. Unless I overlooked something, today was the
first time that I saw all of my grades including the grade for my final, the grade of zero of the Problem
Identification Paper and the grade of 5/10 for the reflection paper. Three assignments covers close to half of
the course requirements. Not knowing my grades hurt me as I was unaware of the situation.

In response to you comments on each of my assignments. Thank you for providing feedback. Again, your
comments came late, very late at the end of the semester and after the fact. Which meant, I was denied the
opportunity To improve.

Item number 2 - I submitted this. Please see attachment number one. We exchanged emails about this
assignment and I sent it to

1. Assignment # 1 Organization Chart Presentation 5/5
2. Identification of the Problem: (Did not submit this assignment: 0/10 -
3. Reflection Paper: 8/10

https://mail.google.com/mail/u/0?7ik=cae48b9cbe&view=pt&search=all&permthid=thread-f%3A 161 3425363545663220&simpl=msg-f%3A16134253635... 1/3
2/21/2020 Gmail - Fwd: Final Exam Evaluation and Grade Calculation

Article Critique: Selected an inappropriate empirical article: 5/10
Group Presentation 19/20

Argument Paper (Did not submit) 0/20

Final Exam 21/25

ee Blas

On Thu, Oct 4, 2018 at 11:08 AM Attoh, Prince A <paattoh@umes.edu> wrote:

Good morning Berri

Attached, please find your Final Exam evaluation. Up to date, you should have received all of the other evaluations for
601. If you want me to resend any of the previous evaluations, please let me know. Below are your points for each of
the assignment and the total grade for the course.

1. Assignment # 1 Organization Chart Presentation 5/5

Identification of the Problem: (Did not submit this assignment: 0/10
Reflection Paper: 8/10

Article Critique: Selected an inappropriate empirical article: 5/10

Group Presentation 19/20

oP ao F YO N

Argument Paper (Did not submit) 0/20
7. Final Exam 21/25

Total 601 Final Grade: 58/100 = F

According to the ORLD Retention Policy found in the Graduate Handbook (pg. 183)

“A student who receives a final course grade of “F” at any time will be immediately
dismissed from the program”.

Thus, the reason, | had sent you the email yesterday about dropping ORLD 602 and 603. In order to get a re-fund for

those courses, you have to drop the course before its start date. ORLD 602 start date is Friday, 10/5", Please go to the
Registrar’s site to retrieve the Drop form. After completing the form, please send it directly to the Registrar’s Office. The

Graduate Studies Office will follow up with a formal Dismissal Letter. If additional information is needed, please let me
know.

Dr. Attoh

Dr. Prince A. Attoh

Associate Professor and Director Organizational Leadership Ph.D program

https://mail.google.com/mail/u/0?7ik=cae48b9cbe&view=pt&search=all&permthid=thread-f%3A 1613425363545663220&simpl=msg-f%3A16134253635... 2/3
2/21/2020 Gmail - Fwd: Final Exam Evaluation and Grade Calculation
Department of Social Sciences

University of Maryland Eastern Shore
1106 Spaulding Hall

Princess Anne, Maryland 21853

Tel. 410-651-8361 Fax 410-651-8418

Email paattoh@umes.edu

CONFIDENTIALITY NOTICE: This message may contain confidential information intended only for the use of
the person named above and may contain communication protected by law. If you have received this message
in error, you are hereby notified that any dissemination, distribution, copying or other use of this
message may be prohibited and you are requested to delete and destroy all copies of the email, and to
notify the sender immediately at his/her electronic mail.

Berri A. Wells, MA

President, Turning Point Solutions

Founder, Coaches Corner

Leadership Training, Job Search and Career Coach
www.turningpointsolutions.net
berriwells@turningpointsolutions.net

301-905-7160

3 attachments

ny B. Wells Part II Problem Identification v3.docx
43K

ij} Berri's Final Exam.docx
ze 28K

i) Berri's Final Exam rubric.doc
38K

https://mail.google.com/mail/u/0?7ik=cae48b9cbe&view=pt&search=all&permthid=thread-f%3A 161 3425363545663220&simpl=msg-f%3A 16134253635... 3/3
EXHIBIT-C
ORLD 601 Grades for Berri A. Wells

 

 

 

 

 

 

 

 

 

October 8, 2018
Assignmen | Assignmen | Due Date Date | Gap | Grade Reference Comments
t Number t Date | Submitte | Rec’d Rec’d Document
Description d
i. Problem 7 Sept 7 Sept 4 Oct 27 0/10 B. Wells Reflection Al
Identification 11:59 Days Paper.docx
Paper: pm
“Rotation
Resistance”
2 Organization | 9 Sept 9 Sept 9Sept | Same 5/5 Assignment Number One\Org
Chart Day Chart v2.pdf
Presentation
3 Article Critique 21 21 Sept 4 Oct 14 5/10 INSERT LINK FOR PAPER A2
Paper: Sept LES Days
“Scientific 11:59
Management
and
Taylorism” =e
4 Reflection 14 14 Sept 4 Oct 21 8/10 B. Wells Reflection
Paper Sept 11:54 Days Paper.docx
“McGregor 11:59
and Taylor:
Y The
Difference?”
5 Argument 28 Not 4 Oct 0/0 A3
Paper: Sept Submitted
Discrimination
Hiring & Firing
6 Group Project: 21 21 Sept 21 Sept | Same 19/20 | Group Presentation
“Organization Sept Day Rubric.docx
Culture”

 

 

 

 

 

 

 

 

 

Appeal and Complaint of Berri A. Wells - UMES ORLD

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7 Final Exam 23 23 Sept 3 Oct 10 21/25 D:\UMES\601\Berri's Final
Sept Days Exam (1).docx
ORLD 621 Grades for Berri A. Wells
October 8, 2018
Assignmen | Assignmen | Due Date Grade | Gap | Grade Attachment Comment
t Number t Date | Submitte | Rec’d Rec’d Number S
d
1 Leadership 5 Oct 5 Oct Leadership A4
Paper 3:25 Reflection.docx
2 Leadership 5 Oct INSERT POWER
Presentation POINT

Comments:

Ai. Problem Identification Paper. | am not clear on what happened with this particular assignment as | emailed it to Dr. Attoh on September
14 and he acknowledged receipt September 16. Additionally, this was our first assignment and as such, there could have been any number of
explanations from human error of not having the correct email address to technical difficulties. Considering Dr. Attoh according to him had not
received the very first assignment, | do not think that him taking the initiative to check would have been too much to ask. As a student, yes, | am
responsible for my work, however, | was unaware that Dr. Attoh thought he had not received my assignment as he waited 27 days to provide me
with a grade. Without question had | known of the error, | would have followed up with resending the assignment. | believe not having the
assignment cast a negative opinion of me to him.

A2. Article Critique. In an email dated October 2, Dr. Attoh brought to my attention his concern about the assignment. He stated, | had not
followed the rubric and as a result, he was unsure on how to grade my paper. He was correct, | had not followed the rubric. Instead, | followed
the two-page template that Dr. Attoh had provided for the assignment. Additionally, on Friday, September 21 | sought clarification about the
template and he informed me that | should follow page 2 of the template, which | did.

As a follow up, | provided him with a copy of the template that we had discussed on the 21st. Additionally, | made myself available to meet at a
time that was convenient to him. On the next day, expecting a meeting confirmation, instead, he followed up with a second observation that
had nothing to do with first concern: | had not selected an appropriate empirical article for the assignment and as a result, | had earned a failing
score of 5/10. Considering the weight, the selection of the right type and kind of article held, immediately, | checked my notes, the Blackboard

Appeal and Complaint of Berri A. Wells - UMES ORLD
and handouts received in class for examples, samples, illustrations, empirical article checklist, guidelines related to empirical articles and found
close to noting. The absence of examples is particularly troublesome considering 50% of the grade was directly related to the selection of the
article. As a fellow adult educator, it is not clear to me how such an important aspect could have been provided with such minimal coverage.
Additionally, | wonder if half of the other students’ grades were also contingent upon the selection of the right kind of empirical article.

A3. Argument Paper. The last week of the month of September, | was still looking for housing which took time away from my studies. As the
week progressed, | knew that | was running out of time and would be unable to finish the assignment on time. As the result of the first response
that | received from Dr. Attoh, | concluded that | would be met with another denial and opted not to ask for an extension. According to the
syllabus for 601, “Submission of late assignments will not be tolerated and are subject to strong penalties”. (Attoh, 2018), p.2. On October 2, |
informed Dr. Attoh | was working on my paper and on October 3, he informed that he had already submitted the grades. This meant, | had a
total of three F’s: the first assignment: Problem Identification Paper, the third assignment: the Article Critique and the last assignment: the
Argument Paper.

A4. Although, at the time the paper was due, | was no longer in the program, | submitted the assignment all the same. Knowing that | was
appealing the decision and hoping for a favorable outcome and if the outcome was favorable, my assignments would be current.

Appeal and Complaint of Berri A. Wells - UMES ORLD
 

EXHIBIT-D
 

 

7 Final Exam 23 23 Sept 3 Oct 10 21/25 D:\UMES\601\Berri's Final

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sept Days Exam (1).docx
ORLD 621 Grades for Berri A. Wells
October 8, 2018
Assignmen | Assignmen | Due Date Grade | Gap | Grade Attachment Comment
t Number t Date | Submitte | Rec’d Rec’d Number Ss
d
1 Leadership 5 Oct 5 Oct Leadership A4
Paper 2525 Reflection.docx
2 Leadership 5 Oct INSERT POWER
Presentation POINT

 

 

 

 

 

 

 

 

 

 

 

Comments:

A1. Problem Identification Paper. | am not clear on what happened with this particular assignment as | emailed it to Dr. Attoh on September
14 and he acknowledged receipt September 16, Additionally, this was our first assignment and as such, there could have been any number of
explanations from human error of not having the correct email address to technical difficulties. Considering Dr. Attoh according to him had not
received the very first assignment, | do not think that him taking the initiative to check would have been too much to ask. As a student, yes, lam
responsible for my work, however, | was unaware that Dr. Attoh thought he had not received my assignment as he waited 27 days to provide me
with a grade. Without question had | known of the error, | would have followed up with resending the assignment. | believe not having the
assignment cast a negative opinion of me to him.

A2. Article Critique. in an email dated October 2, Dr. Attoh brought to my attention his concern about the assignment. He stated, | had not
followed the rubric and as a result, he was unsure on how to grade my paper. He was correct, | had not followed the rubric. Instead, | followed
the two-page template that Dr. Attoh had provided for the assignment. Additionally, on Friday, September 21 | sought clarification about the
template and he informed me that | should follow page 2 of the template, which | did.

As a follow up, | provided him with a copy of the template that we had discussed on the 21st. Additionally, | made myself available to meet at a
time that was convenient to him. On the next day, expecting a meeting confirmation, instead, he followed up with a second observation that
had nothing to do with first concern: | had not selected an appropriate empirical article for the assignment and as a result, | had earned a failing
score of 5/10. Considering the weight, the selection of the right type and kind of article held, immediately, | checked my notes, the Blackboard

Appeal and Complaint of Berri A. Wells — UMES ORLD

 
and handouts received in class for examples, samples, illustrations, empirical article checklist, guidelines related to empirical articles and found
close to noting. The absence of examples is particularly troublesome considering 50% of the grade was directly related to the selection of the
article. As a fellow adult educator, it is not clear to me how such an important aspect could have been provided with such minimal coverage.
Additionally, | wonder if half of the other students’ grades were also contingent upon the selection of the right kind of empirical article.

A3. Argument Paper. The last week of the month of September, | was still looking for housing which took time away from my studies. As the
week progressed, | knew that | was running out of time and would be unable to finish the assignment on time. As the result of the first response
that | received from Dr. Attoh, | concluded that | would be met with another denial and opted not to ask for an extension. aa to the
syllabus for 601, “Submission of late assignments will not be tolerated and are subject to strong penalties”. oh, 2 0.2, On October 2, |
informed Dr. Attoh | was working on my paper and on October 3, he informed that he had already submitted the esti: This meant, | hada
total of three F’s: the first assignment: Problem Identification Paper, the third assignment: the Article Critique and the last assignment: the
Argument Paper.

  

A4. Although, at the time the paper was due, | was no longer in the program, | submitted the assignment all the same. Knowing that | was
appealing the decision and hoping for a favorable outcome and if the outcome was favorable, my assignments would be current.

Appeal and Complaint of Berri A. Wells - UMES ORLD
EXHIBIT-E
September 7

Chronology
September — October 2018

Citing the need to secure housing for myself and my family, requested an assignment deadline extension from 11:59 pm
on September 6 to September 7 at 9:00 am.

The ORLD 601 — History and Philosophies of Organization syllabus states, “Students must clearly communicate any and
all challenges they experience throughout the course if it may impact their performance in the course”. (Attoh, 2018,
p.2). Per the syllabus as well as information that was shared during the Orientation the weekend of August 24, | emailed
Dr. Attoh before the deadline and asked for an extension.

| was house hunting and needed to see a property. My real estate agent had found a listing that met my criteria; |
needed a house that was both for sale AND for rent. According to her, FEWER THAN 2% of houses are dually listed in
this way and because of the limited pool, | was compelled to see the house that day. Estimating the roundtrip travel
time and the time needed to complete the subsequent paperwork if | liked the house, | was concerned that | would not
have enough time to finish the paper before the deadline. | was pro-active and made my request. My lease expired
September 30 and considering | was still looking as of September 6, seeing the house was urgent. As we learned in 601,
shelter according to Maslow is a survival or a basic need, level one. Considering housing is a basic need it stands to
reason that securing housing was heavy on my mind. (Maslow, 1954). INSERT LEASE INDICATING SEPT 30

Dr. Attoh declined my request for a nine-hour extension. His response would be the major influence in a decision that |
would later make in reference to the argument paper that was due September 28, 2018.

In spite the denial, | was able to make the deadline and submitted my paper on time.

Appeal and Complaint of Berri A. Wells - UMES ORLD
September 21

October 2

October 3

October 4

At the conclusion of class, spoke to Dr. Attoh to obtain clarification on which set of instructions I should use for the
critique paper that was due later that night. | showed him the two-page template that he had provided and he indicated
that I should adhere to page number 2 for the assignment, which | did.

INSERT LINK FOR TEMPLATES.

Dr. Attoh emailed my work account with concerns about the critique paper. | had not used the rubric and he was unsure
on how to grade my work. Unbeknownst to me, | had two failing grades and | did not submit the argument paper on
time as | was working very hard to find a place to live as my lease was expiring September 30. Had | received my grades
and been aware of my situation, | would have turned in the argument paper on time as opposed to attempting to

turning it in late.

INSERT EMAILS

During a telephone conversation, Dr. Attoh, | was ambushed by the following information:

1. According to his records, | had, “several missing assignments”

2. He had submitted the grades and there was no need for me to continue to work on the argument paper due Sept 28
3. | had failed the class and according to the Student Handbook, | would immediately be removed from the program

4. | should withdraw from 602 before Friday, October 5 to be eligible for a refund

This was the first time that | had all of my grades for each individual assignment for 601. The delayed information is
problematic considering during the entire duration of the course, | was unaware of the status of my grade. | was failing
and did not know that | was failing because | was denied crucial and critical information, my grades for each assignment.

1. 0/10 for an assignment erroneously recorded as missing. Paper was submitted and Dr. Attoh acknowledged receipt.

2. 5/10 for a critique paper for which Dr. Attoh used fluctuating and capricious standards:

a. Explanation number one: | had not followed the rubric. Which was accurate as | had followed the template that he
had provided and that | discussed with him September 21.

b. Explanation number two: Upon receipt of the template, he changed the grading criteria by pointing out | had not
selected an appropriate empirical article and received 5/10.

Appeal and Complaint of Berri A. Wells - UMES ORLD
October 5

INSERT EMAIL

Emailed both parts of the first assignment of 602: power-point presentation on leadership and a reflection paper to Dr.
Attoh.

During class, Dr. Attoh made it a point when he passed out handouts to exclude me and accomplished this with two
behaviors: first, he only passed out eight handouts although, including me, there were nine students. Secondly, the
way he passed out the handouts meaning the direction he chose ensured that | would be excluded and would not
receive the materials. Dr. Attoh’s conduct was punitive, revengeful and castigating. The manner in which he conducted
himself, took a private situation and made it public. Although onlookers were unaware of the source of the problem, as
he continued to ignore me, it became clear to me that Dr. Attoh had personalized the situation and was retaliating. It
appears that Dr. Attoh took great exception to me being in class. However:

1. The Student Handbook does not state that while in appeal, the student is barred from class.

2. | was upfront with my intention to attend class and informed Dr. Attoh in two separate emails that | would be in
attendance, providing him with advance notice, if in-fact advance notice was necessary.

3. My conduct, affect and demeanor were clam, pleasant and polite, per usual. Based on my conduct and
conversation, in no way did my presence or attendance disrupt, derail or upset the environment and atmosphere.

4. Dr. Attoh had no right or grounds to dismiss me from class per the Student Handbook.

At approximately 6:10 pm, Dr. Attoh took an uncustomary early break for a class that began at 5:00 pm. The early break
is indicative of his eagerness to dismiss me which again is curious and troubling for the reasons listed above. During the
break, he provided me with a hard copy of the dismissal letter INSERT LINK and asked me to leave the premises.
Although | had researched and studied the Student Handbook INSERT LINK and knew | was not barred from attending
class, | complied with his request.

Observations: Need to Flush this out

Comments made to and about African American Women —

1. Christle — her work was “fraught with fragments
Sharon (Dr. Attoh’s assistant) — She was not current, outdated skill set and he wished Hayleigh could work for him as her power point

skills are great.

3. Berri - When | used my laptop during the class, from the front of the room he asked what | was doing as compared to the white women
who use their laptops during the class and nothing was said.

Appeal and Complaint of Berri A. Wells - UMES ORLD
His bias and prejudice are blatant
Policy denies due process

No notice prior to dismissal
Sanctions imposed without warning

SY, OF Se

Appeal and Complaint of Berri A. Wells - UMES ORLD
EXHIBIT-F
Appeal and Complaint
from
Berri A. Wells
ORLD PhD Student
University of Maryland Eastern Shore

9 October 2018

Appeal and Complaint of Berri A. Wells — UMES ORLD
Introduction

| am writing to appeal the failing grade that | received for the first class in the course of study in the ORLD PhD
program, 601 ~ Organizational Theory and to request reconsideration to be re-admitted into the Program.

The primary reasons for my protest are based on the following:

1. The first time that | received all my grades was October 4, 2018 and by that time, the course was
completed. See Attachment 1.
Dr. Attoh, waited until October 4, 2018 following the completion of the class to provide me all of the
grades that | had earned for each of the seven assignments that were due between September 7 and
September 28, 2018. This delay had a severe impact that caused irreparable harm and damage:

 

a. As the result of receiving my grades on October 4, | was unaware that according to Dr. Attoh’s
records, | was missing one half of a two part assignment that I thought up until a few minutes ago, |
had sent. On September 14, | emailed not one but two assignments: the Problem Identification
Paper and the Reflection Paper. As it turns out, | misspelled the email address for the email
containing the Problem Identification Paper which means Dr. Attoh never received it. The Reflection

Paper that was also emailed September 14 had the correct email address and was in fact received and
acknowledged. See Attachment Two.

b. I suspect the lack of perceived follow through gave Dr. Attoh an incorrect impression of my

commitment as a student. Again, had | known that one of two emails sent had not gone through,
immediately, | would have resent the Problem Identification Paper. However, by the time he sent my

Appeal and Complaint of Berri A. Wells — UMES ORLD
grades to me on October 4, the course was over, the grades had been submitted.

c. Upon learning about the missing assignment on October 4, | resent Dr. Attoh a copy of the Problem

identification paper that | had originally submitted on September 14. Nevertheless, he did not update
my grade.

2. For the third assignment, an empirical article critique, in an email dated October 2, Dr. Attoh had
questions about the guidelines that | followed to complete the assignment as well as concerns about the
article that | had selected for the assignment. See Attachment Number Four. On September 20, | was
unclear on which template to follow for the assignment and presented the two page template to Dr.
Attoh for clarification after class. He instructed me to follow the second page of the template, which |
did. On October 2, we were in the midst of determining a date and time to meet to discuss his concerns.
The very next day, Dr. Attoh informed me that he had submitted the grades. This was confusing to me
and | do not know what interfered with us having a clarifying conversation. See Attachment Five.
Considering the significance placed on the type of article selected, we did not spend any time in class
reviewing the criteria and characteristics of an appropriate empirical article in 601. Neither were
samples provided in class or examples placed in the Blackboard. On October 5 in 602 however, Dr.
Attoh did pass out a sample of an empirical article.

Lastly, | am protesting the decision because | am capable, able and willing to do the work. Five years
ago, when I first applied to the Program and was denied, | was disappointed. When I reapplied the
second time and was accepted, | was delighted as earning my PhD has been a long term career goal and
aspiration. As a practitioner, this degree will improve the quality of information that | provide my
clients which in turn will increase successful on the job applications. Equally im portant, my grades
reflect my ability: 5/5 on my first in class assignment; 8/10 on my reflection paper, an almost perfect

Appeal and Complaint of Berri A. Wells — UMES ORLD
score of 19/20 on the group presentation and 21/25 on my final. These are not the grades of a failing

student. | attend class, apply myself, and help to create a positive environment with a good sense of
esprit d’ corps.

After reviewing and sorting through my three email in boxes, searching for messages, | do believe a great
part of the problem has to do with a breakdown in communication and if | had to do it over again, |
would use the “read/receipt” function, especially when submitting assignments. My assumption was
that all of my assignments had been received and the reason that ! had not received grades was that Dr.
Attoh hadn’t gotten around to grading all of the papers. On the receiving end, what would have been
helpful for me was better utilization of the subject line, A well written subject for many people, myself
included, serves as a filter and determines when and if an email is read. “You are failing my class. | need
to hear from by 5 pmon Friday”, for example is a clear subject heading that stands out.

! suspect if you did not receive the Problem Identification Paper from me, this made an unfavorable
impression and you may have concluded, “Berri doesn’t care”. This is far from the truth and I care very
much. Remember, | am the student who asked for an extension, didn’t get it, made the deadline anyway
and showed up to class pleasant, positive and full of enthusiasm.

Lastly, Dr. Attoh | now know that according to your records, you did not receive my Problem
Identification Paper. | wrote it and had it in time for September 7. When you followed up and asked me

about it, immediately, | sent it and, you acknowledged receipt. | believe there is room for re-instatement
and | hope you will agree.

Berri A. Wells

Appeal and Complaint of Berri A. Wells — UMES ORLD
Relief Sought:

1.

2.

Full Re-Instatement into the ORLD PHD program at UMES.
Re-dress considering how poorly | was treated on October 5 while attending 602:

Dr. Attoh refused to provide me with any of the handouts which created an awkwardness and drew
attention to me. Not wanting to miss out, | turned around and read the handouts of a student who was

sitting behind me. This arrangement was an infringement on the other student and was unfair to us
both.

During class Dr. Attoh made the following comment....”now that there are eight of you in the class”...
With me in class there were not eight students, there were nine.

At the break, Dr. Attoh asked me to leave the premises. This meant that following the break, | had to
return to the class collect my things while everyone watched. | cannot recount another incident when |
have ever been treated in such an unprofessional and punitive manner.

The dynamic lacked civility and courtesy which | consider hallmarks of professionals.

Appeal and Complaint of Berri A. Wells - UMES ORLD
3. Receive credit for the class time that I missed on the weekend of October 5. I came to class to learn and
was asked to leave,

4. A modified final exam to account for the coursework that | missed the weekend of October 5.

3. My official record updated and the failing grade expunged.

Appeal and Complaint of Berri A. Wells - UMES ORLD
EXHIBIT-G
Se ee

The University of Maryland

Eastern Shore
Graduate Catalog 2015-2017

 
 

UNIVE RSITY of MARYLAND

EASTERN SHORE

 

Division of Academic Affairs
School of Graduate Studies

Appeal of Dismissal/Discontinuation Policies and Procedures
A. Purpose

1. These procedural guidelines are designed to provide a means for the resolution of appeals by
students who have been dismissed from the School of Graduate Studies because of poor academic
performance or progress. Students dismissed from any graduate program will be given due process.

B. Procedure

1. A program director may recommend dismissal of a graduate student for failure to meet the program's
standards of academic performance or progress. A student shall be given written notice of dismissal by
the School of Graduate Studies stating the reasons for the dismissal.

2. Within five days of the date of the notice, a student who disputes the reasons for the dismissal must
contact the department chair, the graduate program director and advisor for informal discussion of the
situation.

3. If a student remains dissatisfied after the discussions required by paragraph 2, the student may file a
formal appeal of the dismissal, no later than 10 days after the discussions. The appeal must be made in
writing in the form of a letter to the Dean of the School of Graduate Studies and include (a) in detail, the
basis for the appeal; (b) the date the student was advised of the dismissal; and (c) asummary of the
informal discussions held pursuant to these procedures. An appeal also should be supported by any
attachments necessary to explain the issue and by an attachment giving the names and contact
information (i.e., campus addresses, telephone numbers) of persons with relevant information. An
appeal may be supported by written statements from other persons, provided such persons are
identified in the statement and contact information is included.

4, Upon receiving an appeal, the Dean shall forward a copy of it to the faculty advisor, the program
director and department chairperson(s) of the program from which the student is dismissed.

5. The Dean shall review each dismissal appeal and shall dismiss the appeal if:

(a) The student has submitted the same or a similar complaint through any other formal grievance
procedure;

(b) There are no procedural grounds or other evidence supporting the appeal;

(c) The appeal was not filed with the Dean within 10 days of the student's notice of the dismissal; or

|
Early Childhood Research Center, Suite 1137 Princess Anne, MD 21853 Tel: (410) 651-6507 Fax: (410) 651-7571
lf the appeal is dismissed, the Dean shall notify the student, the chairperson and the graduate program
director in writing.

6. If an appeal is not dismissed by the Dean within five days of receipt of the appeal, the program
involved shall submit a reply to the appeal within 10 days of the program's receipt of the appeal.

7. The Dean shall submit the appeal of the student and the response of the program involved to the
Graduate Council Appeals Committee (GCAC). The GCAC will hear statements from the student and the
program.

8. The committee shall meet privately at the close of the fact-finding meeting to decide whether a
majority believe the evidence supports the allegation of arbitrary and capricious grading beyond a
reasonable doubt.

9. Following deliberations, the Committee shall notify the Dean in writing of the decision within five days
of the meeting.

10. The Dean shall issue a decision in writing to the student, the faculty advisor, the chairperson and the
program director within five days after receiving the recommendations of the GCAC or the request to
waive GCAC review.

11. GCAC review may be waived upon the written request of the student and the program.
C. Authority of the Committee

The decision of the committee is final, and binding on both parties. The decision may not be appealed to
any other body within UMES or the University of Maryland System.

D. Implementation
The Graduate Dean shall be responsible for implementing the decision of the committee.
E. Schedules

Times stated in these procedures will be shortened, if feasible, when an appeal is relevant to an
advancement decision. The Dean may extend or shorten the deadlines stated in these procedures when
circumstances do not permit student, faculty or administrative actions within the specified time frames.
Requests by the faculty or student to extend or shorten these deadlines must be in writing, but the Dean
may not require the GCAC to decide an appeal within a certain time. The Dean's decisions with respect
to scheduling shall be in writing and shall be final.

Early Childhood Research Center, Suite 1137 Princess Anne, MD 21853 ‘Tel: (410) 651-6507 Fax: (410) 651-7571
N.B. Adopted from the UMBC School of Graduate Studies dismissal policy.

Early Childhood Research Center, Suite 1137 = Princess Anne, MD 21853 Tel: (410) 651-6507 Fax: (410) 651-7571
EXHIBIT-H
Graduate Council
2017-2019

School of Agricultural and Natural Sciences

1. Salina Parveen

2. Joseph Pitula

3. Jurgen Schwarz

4. Eric May

5. Paulinus Chigbu- Dean Appointee

School of Business and Technology
1. Edward Chapin
2. IK. Dabipi
3. Monisha Das
4. Daniel Seaton

School of Education, Social Science, and the Arts
Prince Attoh

Cheryl Bowers

Kimberly Poole-Sykes

Lily Chi-Fang

Derry Stufft- Dean Appointee

he

School of Pharmacy and Health Professions
1. Patrice Jackson-Ayotunde
2. Adel Karara
3. Madan Kharel
4. Miguel Martin-Caraballo

Ex-Officio Members

Dr. Juliette Bell, President

Dr. Kimberly Whitehead, Interim, Provost and Vice President for Academic Affairs

Dr. LaKeisha Harris, Interim Dean of the Graduate School; Chair of the Graduate Council

“The Graduate Council consists of members of the Graduate Faculty elected by the Assembly, as
well as appointed and ex-officio members. It is charged with formulation of policies and
procedures for the graduate programs at UMES. These include, but are not limited to, admission
standards, review of new graduate programs and courses, and review of the UMES Graduate
Faculty membership.” Graduate Catalog www.umes.edu/grad

e Graduate Student Representative to appointed by the School Dean
 

UNIVERSITY of MARYLAND

EASTERN SHORE

DIVISION of ACADEMIC AFFAIRS
School of Graduate Studies

 

Graduate Council

 

 

 

2017-2020
School of Agricultural and Natural Sciences
Name Term
Dr. Salina Parveen 2017-2019
Dr. Joseph Pitula 2017-2019
Dr. Jurgen Schwarz 2017-2019
Dr. Eric May 2017-2019
Dr. Paulinus Chigbu- Dean Appointee 2017-2019
Dr. Stephan Tubene 2018-2020
Dr. Byungrok Min 2018-2020
School of Business and Technology
Dr. Edward Chapin 2017-2019
Dr. I.K. Dabipi 2017-2019
Dr. Monisha Das 2017-2019
Dr. Daniel Seaton 2017-2019
Dr. Mohammad Ali 2018-2020
Dr. Gurdeep Hura 2018-2020

School of Education, Social Sciences, and the Arts

Dr. Prince Attoh 2017-2019
Dr. Cheryl Bowers 2017-2019
Dr. Kimberly Poole-Sykes 2017-2019
Dr. Lily Tsai 2017-2019
Dr. Derry Stufft- Dean Appointee 2017-2019
Dr. Henry Wagner, Jr. 2018-2020
Dr. Nelseta Walters-Jones 2018-2020

Engineering & Aviation Science Complex, Suite 3046, Princess Anne, MD 21853 Tel: (410) 651-6507 Fax: (410) 651-7571
EXHIBIT-I
 
   

 

Grade Change, Repeating of Courses, Arbitrary and Capricious Grading

A student may repeat any course where repeats are authorized, in an effort to earn a better
grade. The later grade, whether higher or lower, will be used in computing the GPA. While
matriculated at UMES, a graduate student who earns a grade of ‘F’ or ‘D’ in residence may not
advance his/her credit hours earned toward a UMES degree by repeating the course at
another institution.

Grades for graduate students remain part of each student's permanent record. In addition to
the repeating of courses, grades may be changed only by the original instructor on the
supplementary grade report form and approved by both the department Chair and the Dean.
Changes may be made only in circumstances in which an actual mistake was made in
determining or recording the grade, to record a missing grade from the official grade roster or
transcript, or to remove an incomplete grade.

A grade of ‘W’ recorded on the transcript does not qualify for the change of grade process.

Allowable grade changes other than an ‘l’ (Incomplete) grade must be received in the
Registrar's Office in the specified 60 calendar day period (see Registrar Office policy for
specifics - www.umes.edu/Registrar/Content.aspx?id=3340).

The UMES procedures for Review of Alleged Arbitrary and Capricious Grading (1992) address
and cover both graduate and undergraduate students and will be used.

Where a faculty composition or venue are not workable, the Graduate School may appoint a
required tenured professor(s) from the graduate faculty at-large to hear the case, which also
may be heard outside the unit offering the course(s) in dispute.

Auditing of Graduate Courses

A graduate student, regardless of program or status, may audit a graduate course with the
written permission of the course instructor and the student's advisor and subject to certain
restrictions.

Courses which may not be audited are

1. Internships

2. Research credit courses such as 799 thesis and 899 dissertation, the 699/798 Master’s
projects, and any other program’s research-designated courses.

3. Any graduate course in the graduate program with restricted enrollment such as Physical
Therapy, the Master of Arts in Teaching and intensive weekend programs.

Audited courses will appear on the student’s academic record as ‘AU’ and may not be used to
repeat a course for which credit has been previously earned.

Audited courses do not earn credit, nor count as part of the credit hour load, nor may be
applied toward the requirements of a graduate degree. The regular tuition rate applies to
audited courses. Once a course has been audited, it cannot be converted to credit, except as
below.

If students later find that an audited course they took is/will be a required course for the
degree program in which they are matriculated, they must file a Petition for Waiver of
Regulation to be considered to repeat the course for credit.

nd Eastern Shore Graduate School ¢ log (2015-2017)

  

pe ahet
age 43
fails if two (2) of four (4) Dissertation Committee members do not sign the
appropriate form. In addition, the ORLD Coordinator may override any Dissertation
Committee pass/fail decision. Circumstances for an override could include aja
dissertation manuscript not in compliance with ORLD specified outline/style; b.)
failure of the student to comply with IRB human subjects protection requirements;
or c.) acts of plagiarism and faulty data handling and other examples of academic
dishonesty that were found. These problems would go back to the student and the
RAC with appropriate action to be taken as warranted, e.g., if an academic honesty
or IRB issue and/or revisiting the dissertation manuscript for revision and a
subsequent review following the above five pass/fail alternatives,

Although not an ORLD requirement, the Doctoral candidate may request a Public Seminar
(open to the public) to serve as a dress rehearsal for the Dissertation Defense. The request
should be submitted to the ORLD Coordinator.

l ORLD Program Grading and Retention Policies \

The grading policy for the ORLD program is simple and straightforward. Students must receive
a grade of either “B” or “A” in each program course with a letter grading system (A, B, C & F)
and a grade of “S” in comprehensive examination, internship and research credit courses with
a “S/F” grading system.

 
 
    
 

lf students believe any grade received in a course is either in error or was the result of
“arbitrary and capricious grading,” they should immediately discuss the issue with the faculty
member. If this does not result in a satisfactory outcome, they should utilize the formal appeal
procedures afforded to them in the UMES Procedures for Review of Alleged Arbitrary and
Capricious Grading. Information on these procedures is available in the current edition of the
UMES Academic Catalog.

 
   
     
   

Retention policy

1. Astudent who receives a grade of “C” in any course must repeat thatcourse.

2. After receiving two final “C” grades (whether receiving two consecutive “C” grades in the
process of repeating one course or whether, throughout the duration of the program,
receiving two final “C” grades in any two different courses), the student will be dismissedfrom
the program.

3. Astudent who receives a final course grade of “F” at any time will beimmediately
dismissed from the program.

4. Agrade of “I” (Incomplete) is given in any course only to students who are passing the
course at the time of a legitimate emergency. If the “I” grade has not been completed
satisfactorily within six (6) months from the conclusion of the 5-week course in which the
instructor granted the “I,” the student’s registration for the next sequence of courses is
subject to hold. All “I” grades must be completed for the student to sit for thecomprehensive
examination.

 

 

of Maryland Eastern Shore Graduate School Catalog (2015-2017)

age 183

 

 
The University of Maryland
Eastern Shore

 
2/29/2020 Catalog | University of Maryland Eastern Shore

Alleged Arbitrary and Capricious Grading (Procedures
for Review - Campus Policy #lll-1.20 (A) 1-1-92)

A. Definitions
1. “Arbitrary and Capricious Grading:”

a. The assignment of a course grade to a student on some basis other than performance in the course,
or

b. The assignment of a course grade to a student by unreasonable application of standards different
from standards that were applied to other students that were in that course, or

c. The assignment of a course grade by a substantial and unreasonable departure from the instructor’s
initially articulated standards.

2. “Student” refers to any individual registered and in attendance at UMES, and includes both undergraduate
and graduate levels.
3. “Instructor” Instructor refers to any tenured or non-tenured teacher or any Graduate Assistant teaching a
course and assigning grades at UMES.
4. “Day to Day” Refers to the normal working day at UMES.
B. Informal Procedures
5. A student who believes he or she has received an improper final grade in a course should inform the
instructor promptly. The instructor shall meet with the student at a mutually convenient time and place
within ten days of receipt of the information. The purpose of the meeting is to attempt to reach a resolution.
6. If the instructor has left the University, is on approved leave, or cannot be reached by the student, the
student should contact the Department Chairperson. The Department Chairperson, or a designee, shall
meet with the student as described above to solve the problem.
C. Formal Appeal
A formal appeal is available only upon a showing that the informal process has been exhausted.
7. General Requirements

a. An appeal must be made in writing, addressed to the appropriate dean, and contain the following: the
course title and number, the instructor's name, a statement detailing why the grade is believed to be
arbitrary and capricious as defined in this policy, and all relevant supporting evidence.

b. An appeal must be received in the Dean’s Office within 20 (twenty) days of the first day of instruction
of the next semester (excluding summer).

8. Procedures

a. Each school shall have a standing committee of two tenured professors and one senior level student
for the undergraduate school or graduate student for the graduate school to hear appeals of arbitrary
and capricious grading. The appeal shall be heard within the academic unit offering the course. If the
instructor of the course is a member of the committee, that instructor shall be replaced by an alternate
designated by the dean.

b. Each written appeal is to be reviewed by the entire committee for a decision by the majority. The
committee shall either dismiss the appeal or move it forward.

c. Grounds for dismissal: The student has submitted the same complaint to any other grievance
procedure; the allegations, if true, would not constitute arbitrary and capricious grading; the appeal
was not timely, or the informal process has not been exhausted.

d. If the appeal is dismissed, the committee shall notify the student in writing within ten days of the
decision, and include the reason or reasons for the dismissal.

e. If the appeal is not dismissed, the committee shall submit a copy of the appeal to the instructor. The
instructor must reply in writing to the committee within ten days.

f. If, based on the instructor’s reply, the committee feels there is a viable solution, that solution should be
pursued with the student and the instructor.

g. If no solution is reached, a fact-finding meeting with the student and the instructor shall be held
promptly. It is to be non-adversarial and informal with neither party represented by an advocate.
Witnesses may be asked to make a statement to the committee if the committee is informed prior to
the meeting. The meeting shall not be open to the public.

h. The committee shall meet privately at the close of the fact-finding meeting to decide whether a

majority believes the evidence supports the allegation of arbitrary and capricious grading beyond a
reasonable doubt. 4,

- catalog.umes.edu/content.php?catoid=9&navoid=266#alleged-arbitrary-and-capricieus-grading-procedures-for-review-campus-policy-iii-1-20-a-1-1-92- 1/2
2/29/2020 Catalog | University of Maryland Eastern Shore
i. The committee shall notify the student, the instructor, and the Dean in writing of the decision within
five days of the meeting.
D. Authority of the Committee

9. The committee has the authority to take any action it believes will bring about substantial justice, including
but not limited to:

a. directing the professor to grade the student’s work anew;
b. directing the instructor to administer a new final exam or paper;
c. directing the cancellation of the student's registration in a course;
d. directing the award of a grade of “pass” in the course.

10. The committee does not have the authority to
a. assign a letter grade for the course, or

b. reprimand or take disciplinary action against the instructor.

11. The decision of the committee is final and binding on both parties. The decision may not be appealed to
any other body with UMES or the University System of Maryland.

E. Implementation
The Dean shall be responsible for implementing the decision of the committee.

catalog.umes.edu/content.php?catoid=9&navoid=266#alleged-arbitrary-and-capricious-grading-procedures-for-review-campus-policy-iii-1-20-a-1-1-92-

2/2
EXHIBIT -J
Good morning and happy Saturday.

Here is Dec., 4 letter from Dr. Harris.

Ill start on UMES chronology this weekend -even if only for 30 minutes.

Time for me to warm up and stretch.

Exercise works - my back is sooo much better. | am amazed at the improvement. Consider
stretching your neck muscles with a few simple exercises, nothing too strenuous.

---—--— Forwarded message —-—---

From: Harris, Lakeisha L <Ilharris@umes.edu>

Date: Tue, Dec 4, 2018 at 12:56 PM

Subject: Letter of Withdrawal for Berri Wells 1238199

To: Wells, Berri A <bawells@umes.edu>, abettercoach@gmail.com
<abettercoach@gmail.com>

Cc: Gross, Preston V <pvgross@umes.edu>

Good afternoon Ms. Wells,

Please see the attached letter regarding your status at the University of Martin Eastern Shore. Please
let me know if you have any questions.

Thank you,

Dr. Harris

LaKeisha L. Harris, Ph.D, CRC

Interim Associate Vice President for Research and Extended Education
and Interim Dean, School of Graduate Studies

Immediate Past Faculty Assembly Chair, 2018-2019

University of Maryland Eastern Shore

Engineering and Aviation Sciences Complex, Suite 3046

Princess Anne, Maryland 21853

Tel: (410) 651-7966

Fax: (410) 651-7571

liharris@umes.edu

CONFIDENTIALITY NOTICE: This message may contain confidential information intended only for the
use of the person named above and may contain communication protected by law. If you have received
this message in error, you are hereby notified that any dissemination, distribution, copying or
other use of this message may be prohibited and you are requested to delete and destroy all copies
of the email, and to notify the sender immediately at his/her electronic mail.
UNIVERSITY of MARYLAND

EASTERN SHORE

DIVISION of ACADEMIC AFFAIRS
School of Graduate Studies

 

December 4, 2018

Berri Wells #1238199
7723 English Oak Circle
Elkridge, MD 21075

Dear Ms. Wells:

After a review of the policies and procedures for the doctoral program in Organizational
Leadership, I am writing to rescind your dismissal from the program effective today.

You have been withdrawn from ORLD 601 for fall 2018 and will receive any refunds if
applicable.

Thank you again for your interest in the University of Maryland Eastern Shore and best wishes
in your future endeavors.

Respectfully

KoNoskaR unio

Dr. LaKeisha Harris, Ph.D., CRC
Interim Dean

ce: Dr. Prince Attoh, Program Director
Mrs. Cheryl Duffy, Registrar

Engineering & Aviation Science Complex, Suite 3046, Princess Anne, MD 21853 Tel: (410) 651-6507 Fax: (410) 651-7571
EXHIBIT-K
1|Page

Complaint and Appeal
from
Berri A. Wells
1238199
ORLD PhD Student
University of Maryland Eastern Shore

December 14, 2018

Appeal and Complaint of Berri A. Wells- UMES ORLD
TABLE OF CONTENTS

Complaint Ar Pg. 3-8

Relief Sought Nae Pg. 9-10
Original Dismissal Appeal Dated October 9, 2018 Pg. 11-13
Chronology: September 7 — October 5 Pg. 14-16
Table: |

Assignment Due Dates and The Dates | Received My Grades Pg. 17-18
Attachments:
Number One: Emails between Dr. Attoh and Myself, Dated Oct 2-4 Pg. 19

a. Grades for the Semester
b. Argument Paper

c. Grades Submitted

d. Failed the Course

Number Two: Assignment Number One - Problem Identification Paper: “Resistance to Rotations” Pg. 25
a. Undelivered Email Notification for Problem Identification Paper

b. Extension Denial for Problem Identification Paper

c. Copy of the Problem Identification Paper

Number Three: Assignment Number Two - Empirical Article Critique: “Scientific Management & Taylorism” Pg, 43
a. Template
b. Copy of the Paper including comments from Dr. Attoh

Number Four: Assignment Number One for 602: “Leadership Reflection” Pg. 51
a. Copy of the Paper
b. Copy of Power-Point Slide-deck

Number Five: UMUC Course Syllabus Pg. 64
Appeal and Complaint of Berri A. Wells- UMES ORLD
COMPLAINT AGAINST DR. ATTOH AND APPEAL FOR REINSTATEMENT

Complainant: Berri A. Wells, MS, ACC
ORLD Graduate Student

UMES Identification Number: 1238199
301-905-7160
abettercoach@gmail.com

December 14, 2018

Mr. Jason A. Casares

Office on Institution Equity and Compliance
UMES

Princess Anne, MD 21853

Dear Mr. Casares:

| am writing to appeal my recent dismissal from the University and to file a complaint against my instructor and advisor, Dr. Prince
Attoh. My complaints are listed below. Dr. Attoh discriminated against me, created a hostile work environment and deliberately
withheld my grades so that he could fail me, which jead to my dismissal from the ORLD Program. | am writing to appeal that decision
and to request re-instatement into the ORLD Doctoral Program. Dr. Attoh’s behaviors include the following:

IA. Withholding and Denying Credit for Assignments and IB Arbitrary and Capricious Grading
ll. Retaliation and Discrimination

Ill. Hostile Work Environment
iV. Disparate Treatment
V. Re-Payment Irregularity of Federal Financial Aid (this is not related to Dr. Attoh but rather toward the University)
aes

|. WITHHOLDING and DENYING CREDIT FOR ASSIGNMENTS and ARBITRARY & CAPRICOIUS GRADING

A. Withholding and Denying Credit for Assignments

Briefly stated, on October 3, without notice or indication, | learned from Dr. Attoh that | had failed 601 and that | was also dismissed
from the University. This conversation was the first time that | had heard that | was failing although | attended every class, had
exchanged emails with Dr. Attoh throughout the course and had spoken with him when | had questions about an assignment. | was
stunned, shocked and confused by the revelation. It took Dr. Attoh another 24 hours before he provided a written list of all of my
grades for each assignment. See Attachment Number 1A.

For the first assignment that was due September 7 and worth 10 points, Dr. Attoh withheld my grade for 27 days. The third assignment,
the Article Critique, 14 days. For the fourth assignment that was due September 14, The Reflection Paper, Dr. Attoh withheld my grade
10 days. Three out of seven assignments represent close to 50% of all of the graded assignments. In the absence of feedback, | assumed
that | was passing. It never occurred to me that if | was failing, my instructor who also happened to be my advisor, would not have
brought this to my attention. See page 17 — Table Showing Dates Assignments Were Submitted and The Dates Grades Were Received.

The pattern of withholding my grades until after the conclusion of the course denied me the opportunity of awareness and information
that ultimately made it impossible for me to improve as I was unaware of my standing. According to his records:

1. 1 Did Not Submit Two Assignments:
a. The Problem Identification Paper: Due September 7.

i. On September 7, | both emailed the assignment and brought a hard copy to class with me, to submit to Dr.
Attoh. Unfortunately, | misspelled Dr. Attoh’s email address and | did not learn that the assignment was
missing until September 14, when Dr. Attoh emailed me. immediately, | forwarded my original email from
September 7 to Dr. Attoh and that email contained date and time stamps showing the assignment had been
submitted prior to the deadline. Despite the documentation, Dr. Attoh refused to update my grade and |
received zero points for the assignment. In this instance, he denied me credit for submitted assignment. See
Attachments Number 2B — 2F.

b. The Argument Paper: Due September 28. | was late submitting this assignment and while | was working on the paper, on
October 3 Dr. Attoh informed me that he had submitted the grades and there was no need to continue working on it. See
Attachment Number 1B for copies of the email exchange regarding the Argument Paper.
IB. Capricious Grading

2. | Received a Score of 5/10 on the Empirical Article Critique. Dr. Attoh provided two reasons for the failing grade:
a. | did not use an appropriate article.
b. | failed to follow the template.

a. Failed To Use An Appropriate Article. At no time during 601 did Dr. Attoh provide a single sample of what he considered an
appropriate empirical article: not in the Blackboard; not as a handout and not included in a Power-point during class. Course 601 was
my first course and | needed to be taught and shown an empirical article. Instead, Dr. Attoh deducted 25% and made me responsible

for something that he did not teach, demonstrate or provide.

b. Failed To Follow the Template. On September 21, immediately after class, | met with Dr. Attoh to clarify which template/document |
should follow for the Empirical Article Critique format. Dr. Attoh had provided multiple documents: a rubric and a two-page template.
After class, | explained that | was not sure which template to follow and he stated that | should follow page 2, which is what I did. For
this reason, | am not clear on why he penalized me 25%.

“Berri, this is a well written paper...”is how the feedback for the empirical article begins. That | failed a writing assignment and received
5 out of 10 points for reasons not related to my writing skills, critical thinking skills and ability to analyze content, is curious and
suspicious. Following directions is important. In this case, | followed the directions that Dr. Attoh provided and still failed the
assignment. See Attachment Number 3A and 3B for a Copy of the Template and a Copy of the Paper! Submitted Including Dr. Attoh’s

Comments.

Il. RETALIATION and DISCRIMINATION

As previously mentioned, without warning or advance notification, Dr. Attoh advised me that | had been dismissed from the Program.
At that time, he also suggested that | immediately withdraw from the University. After reading the Student Handbook, | learned that
students can appeal dismissal decisions. Additionally, there is no prohibition that bars students from attending class during the appeal
process. Not wanting to miss any instruction, | informed Dr. Attoh of my decision to appeal his recommendation and | notified him that |

would attend 602 the weekend of October 5.

During class on October 5 Dr. Attoh retaliated against my decision in several ways beginning with refusing to provide me with handouts
that he freely gave to the rest of the class. He discriminated against me by selectively choosing not to provide me with any of the class
materials. In this instance, he singled me out. Including myself, there were nine students in the classroom and he repeatedly passed out
only eight copies of each of the handouts. To further deny and impede my education, he passed the materials beginning to his left. | sat
to his far right and by passing out paperwork beginning at his left, my exclusion was guaranteed.
Class began at 5 PM and he took a break at 6:10 and it was uncustomary for him to take a break so early during the four-hour module.
During the break he asked to speak with me and he confronted me in the hallway; right outside the doorway that lead to the classroom
where my classmates were milling about. Guaranteed, anyone in earshot overheard the conversation. Dr. Attoh gave me witha
dismissal letter dated October 4 from Dr. Harris. That Dr. Attoh presented me with the letter of dismissal was a conflict of interest as he
is the chief and only complainant. The letter of dismissal should have come directly from the Dr. Harris and not from Dr. Attoh and it
should not had been given to me during break within earshot of the other eight students. Asa faculty member, official of the University
and Department Head he had the highest standard and responsibility to conduct himself in a professional manner including protecting
my privacy. His display and ugly behavior were openly hostile, in-discreet and created a hostile work environment. Clearly his intent
was to embarrass and humiliate me in front of my classmates.

Lastly, during class he repeatedly made mention that there were, “now eight students in the Program”. However, including myself, there
were nine students. By making these statements, he exposed me; he humiliated me; and broke my anonymity. | have a right to privacy.
All of his retaliatory behavior combined, made it clear that | had failed the class and that | was out of the Program. His final and most
egregious conduct was dismissing me from the building by telling me to leave the premises. Following the break after everyone had
returned, | had to return to the classroom to retrieve my belongings as everyone looked on and observed. | cannot think of another
incident that compares to the level of retaliation, resentment and abuse of power and authority displayed by Dr. Attoh on October 5
toward me,

ill. HOSTILE WORK ENVIRONMENT

In addition to Dr. Attoh’s conduct on October 5, during 601, | noticed that Dr. Attoh did very little to hide his admiration and
appreciation for the white students in the class; and his disapproval of disdain for the African American females in the class. These
exchanges during 601 and 602, created a hostile work environment and | was uncomfortable with his lack of civility and decorum.

On September 23 the day of the final, one of the African American female students came to class with a new hairstyle; on this day, her
hair was natural and she was wearing an afro, Dr. Attoh upon seeing her said, “Oh, | see you are wearing your hair for the final”. He did
not follow up with a compliment or a flattering remark but rather he drew attention to her natural hair, Here is the US, ethnic and
cultural hairstyles for African-American women continue to be a source of contention in the workplace and in professional settings and
to draw attention to the students’ hair, was uncouth and unprofessional and as an observer, it felt mean spirted and created a very
awkward moment.

On September 21 Dr. Attoh went on to praise a white female student by saying, “Oh, | wish you could work for me. Your computer skills
are dynamite. Ms. Barkley (elder, African American female), my assistant, her skills are stuck in the past. If | had you on my team, wow,
that would be wonderful’.

Appeal and Complaint of Berri A. Wells - UMES ORLD
On September 22 following a class presentation, to the student who worked for Purdie Chicken, he enthusiastically exclaimed, “Does
Purdue know how wonderful you are? Do they know how well you are representing them? You are doing such great work for them and |

hope they know the value you bring to the table”.

On September 8, Dr. Attoh provided the class with his initial impressions of our first writing assignment. In front of the class, to an
African American student he said, “your work has a lot of run-on’s, lots of really long sentences which made your writing hard to

understand and to follow”.
On October 5 to one of the white male students he commented, “Kirk, what a cool guy, so easy to work with”.

in each of these instances, the target of the praise was a white or Latina student. Not once did he compliment or acknowledge an
African American student with similar enthusiasm and sincerity.

IV. DISPARATE TREATMENT AND LACK OF EMPATHY

During the Orientation, Dr. Attoh stressed the importance of keeping instructors abreast and making special requests known before
deadlines. Taking him at his word, the afternoon of September 6, | emailed and asked for a nine-hour extension from midnight to the
following morning at 9 am. | explained that | was in the midst of house hunting; that my agent had found a property and that | had an
appointment for that afternoon in advance of other house hunters on full alert for Labor Day Weekend, to see the property. As!
considered the distance to the property and the time of day, | was worried that | would not get back in time to finish up the
assignment. Although, | made my request in advance of the deadline, he denied my request for an extension. According to the
syllabus for 601, "Students must communicate any and all challenges they experience throughout the course if it may impact
their performance in the course”. (Attoh, 2018}. Although | took the initiative before the deadline to seek help, my request to
address a most pressing issue of where | was going to live, he said no. Looking for housing for myself and my family, was a legitimate
and pressing need. Dr. Attoh felt otherwise. See Attachment 2B.

His refusal played an integral part at the end of the month when | knew that it would be impossible for me to make the deadline of
September 28, our final assignment. The house that ! had located had fallen through and | was back at square one. Not only that, my
lease was expiring at the end of September and | was under tremendous pressure to find another home and to move. This time
however, | did not ask for an extension based upon his response the first time that | had made a request as a result of my housing
situation. Accepting the fact that | would be late, my intent was to write the paper and turn it in late. As | worked on the paper, Dr.

Appeal and Complaint of Berri A. Wells- UM ES ORLD
(See

Attoh informed me that finishing the paper was not necessary as he had submitted the grades and that | had failed the course. See
Attachment IC.

| am an adult learner, head of household, a parent to a college freshman, a self-employed consultant — | did not plan to have to move at
the same time that | began my doctoral plan of study. | asked for help and in my estimation an extension of nine hours considering what
| was dealing with, was a small request. For his own reasons Dr. Attoh refused and considering he encouraged us to follow up and
express concerns sooner rather than later, his response was disappointing and confusing.

V. REPAYMENT IRREGULARITY OF FEDERAL FINANCIAL AID

Lastly on November 30, to gain clarity on my balance due, | called the Office of Student Accounts to inquire. After several telephone
conversations that afternoon, | learned that my balance was $7,200+ and | would need to re-pay the University in full by June 2019. If |
failed to repay the entire amount by June, my account would be turned over to the Central Collections Unit of Maryland, without
exception. During my conversation with the Bursar, | protested and noted, the US Department of Education does not require or
stipulate a re-payment of several months but rather several years. In contrast however, UMES requires a repayment of seven months
for seven thousand dollars which feels punitive and seems unusual, irregular and potentially illegal. My concerns fell on death ears. This
situation reeks of kickbacks and under the table payments and should be investigated thoroughly — | suspect thousands upon thousands
of dollars have been shared among officials and faculty at UMES. Each time a student is dismissed or advised to withdraw, “they” enrich
themselves as there is no accountability once federal funds are received.

By now, | would have expected a statement, coupon book or other repayment documentation. To date, | have not received any

paperwork or statement informing me where and how I should make my accelerated payments of $1,000 per month over the next
seven months. Again, this is another example of the University not providing paperwork in a timely manner.

Regards,

Wie

Berri A. Wells
RSet

Relief Sought:

As a result of the conduct and behavior of Dr. Attoh, | suffered irreputable harm, embarrassment and public
humiliation. My rights to privacy, due process and equal protection under the law were violated. Optimally, |
would like to informally resolve this situation. However, | am prepared to file a civil rights complaint to all the
appropriate authorities and courts.

1. Full Re-Instatement into the ORLD PhD Program at UMES.

2. Retroactive, full funding for tuition, books and hotel accommodations for remainder of the Program.

3. Reviewand revision of UMES policies and procedures for graduate students receiving a failing grade. The
Student Handbook is deficient on the topic and fails to provide adequate details to assist students who
find themselves in this situation.

4. Training for the Deans, staff and faculty including: students accounts, the Bursars office and the Registrar
on the process of withdrawing, appealing decisions, financial aid refunds.

5. Creation of an Ombudsman’s Office.

6. Striking the policy for graduate students regarding failing grades — failing students are automatically
dismissed from UMES. Adoption of provisions and practices similar to the Doctoral of Business
Administration Program of UMUC that provides resources and assistance for students who are struggling
or needing additional support, for example an opportunity for refining and resubmitting work. See
Attachment Five.

as an instructor, neither did he direct me to resources and help me to create a plan to move forward. He
was openly discriminatory. He deliberately withheld grades. His posture contradicts the desired outcome
of learning and research and as a result, he should be terminated.

Appeal and Complaint of Berri A. Wells- UMES ORLD
DISMISSAL APPEAL — Submitted October 9, 2019

lam writing to appeal the failing grade that | received for the first class in the course of study in the ORLD PhD program, 601

- Organizational Theory and to request reconsideration to be re-admitted into the Program.

The primary reasons for my protest are based on the following:

1. The first time that | received all my grades was October 4, 2018 and by that time, the course was
completed. See Attachment 1.
Dr. Attoh, waited until October 4, 2018 following the completion of the class to provide me all of the grades
that | had earned for each of the seven assignments that were due between September 7 and September 28,

2018. This delay had a severe impact that caused irreparable harm and damage:

a. As the result of receiving my grades on October 4, | was unaware that according to Dr. Attoh's records, | was
missing one half of a two part assignment. On September 14, | emailed not one but two assignments: the
Problem Identification Paper and the Reflection Paper. As it turns out, | misspelled the email address for the
email containing the Problem Identification Paper which means Dr. Attoh never received it. The Reflection
Paper that was also emailed September 14 had the correct email address and was in fact received and

acknowledged. See Attachment Two.

b. I suspect the lack of perceived follow through gave Dr. Attoh an incorrect impression of my commitment as a
student. Again, had | known that one of two emails sent had not gone through, immediately, | would have

resent the Problem Identification Paper. However, by the time he sent my
grades to me on October 4, the course was over, the grades had been submitted.

c. Upon learning about the missing assignment on October 4, | resent Dr. Attoh a copy of the Problem

identification paper that | had originally submitted on September 14. Nevertheless, he did not update my

grade.

2. For the third assignment, an irical article critique, in an email date Dr. Attoh had question
about the guidelines that | followed to complete the assignment as well as concerns about thearticle that | had
selected for the assignment. See Attachment Number Four. On September 20, 1 was unclear on which template
to follow for the assignment and presented the two page template to Dr. Attoh for clarification after class. He
instructed me to follow the second page of the template, which | did. On October 2, we were in the midst of
determining a date and time to meet to discuss his concerns. The very next day, Dr. Attoh informed me that he
had submitted the grades. This was confusing to me and | do not know what interfered with us having a
clarifying conversation. See Attachment Five. Considering the significance placed on the type of article selected,
we did not spend any time in class reviewing the criteria and characteristics of an appropriate empirical article in
601. Neither were samples provided inclass or examples placedin the Blackboard. On October 5 in 602

however, Dr. Attoh did pass out a sample of an empirical article.

Lastly, |am protesting the decision because | am capable, able and willing to do the work. Five years ago, when
| first applied to the Program and was denied, | was disappointed. When | reapplied the second time and was
accepted, | was delighted as earning my PhD has been a longterm career goal and aspiration. Asa practitioner,
this degree will improve the quality of information that | provide my clients which in turn will increase
successful on the job applications. Equally important, my grades reflect my ability: 5/5 on my first in class

assignment; 8/10 on my reflection paper, an almost perfect

Appeal and Complaint of Berri A. Wells - UMES ORLD
score of 19/20 on the group presentation and 21/25 on my final. These are not the grades of a failing
student. | attend class, apply myself, and help to create a positive environment with a good sense of esprit d'

corps.

I suspect if you did not receive the Problem Identification Paper from me, this made an unfavorable impression
and you may have concluded, "Berri doesn't care". This is far from the truth and | care very much. Remember, | am
the student who asked for an extension, didn’t get it, made the deadline anyway and showed up to class pleasant,

positive and full ofenthusiasm.

Lastly, Dr. Attoh | now know that according to your records, you did not receive my Problem Identification
Paper. | wroteit andhadit intime for September 7. When you followed upand asked me about it, immediately, |
sentit and, you acknowledged receipt. | believe there isroom for re-instatement and | hope you willagree.

eS
erri A. Wells

Appeal and Complaint of Berri A. Wells. UMES ORLD
Sept 21

Sept 28

Chronology: Sept. — Dec. 2018

Citing the need to secure housing for myself and my family, | requested an assignment deadline
extension from 11:59 pm on September 6 to September 7 at 9:00 am.

Dr. Attoh declined my request. In spite the denial, | submitted my paper on time and received a perfect scor
See Attachment 2B.

At the conclusion of class, | spoke to Dr. Attoh to obtain clarification on which set of instructions |
should use for the critique paper that was due later that night. | showed him the two-paged template
that he had provided and he indicated that | should adhere to page number 2 for the assignment, which
I did. See Attachment 3A.

My housing emergency persisted and | did not complete the Argument Paper that was due. Unbeknownst to
me, at that point in time, | had two failing grades because | did not receive all of my grades from Dr. Attoh
until October 4. Not knowing the status of my grades lead to me making an uninformed decision.

| responded to Dr. Attoh’ email about the empirical journal critique. He offered to discuss, | agreed. In his
comments he questioned the format that | had followed. | emailed him the template that he and | had
discussed on Sept. 21 after class. See Attachment 3A.

co land Complaint of Berri A. Wells- UMES ORLD
LSS

ct 3

During exchange, | was ambushed by the following information:

1. According to his records, | had, "several missing assignments".

2. He had submitted the grades and there was no need for me to continue to work on the Argument
Paper that had been due Sept 28.

3. | had failed the class and according to the Student Handbook, | would immediately be removed from the
Program.

4. | should withdraw from 602 before Friday, October 5.

*t4 For the first time, | received all of my grades for each assignment for 601. Learned that | had two failing grades:

Oct 5

1. 0/10 for an assignment erroneously recorded as missing. | emailed the paper on September 7
using the wrong email and on Sept 14, | resubmitted the paper with correct email address. Dr.
Attoh refused to give me credit for the assignment.

2. 5/10 fora Critique Paper for which Dr. Attoh on October 2 offered to discuss and by October 3 had
submitted the grades without a discussion in spite my responsiveness and willingness to discuss.

Although | had been removed from the Program, not wanting to fall behind, | emailed both parts of the first
assignment for 602: power-point presentation on leadership and a reflection paper to Dr. Attoh. See

Attachments 4A and 4B.

During class, Dr. Attoh made it a point when he passed out handouts to exclude me and accomplished this with two behaviors:
first, he only passed out eight handouts although, including me, there were nine students. Secondly, the way he passed out the
handouts meaning the direction he chose, ensured that | would be excluded and would not receive the materials. The manner in
which he conducted himself, took a private situation and made it public. It became clear that Dr. Attoh had personalized the
situation and was retaliating. Dr. Attoh took great exception to me being in class. However:

1. The Student Handbook does not state that while in appeal, a student is barred from class.

| was upfront with my intention to attend class and informed Dr. Attoh in two separate emails that |
would be in attendance, providing him with advance notice, if in-fact advance notice was

necessary.
aw pt ty

My conduct, affect and demeanor were clam, pleasant and polite, per usual. Based on my conduct and conversation, in no
way did my presence or attendance disrupt, derail or upset the environment and atmosphere.

Dr. Attoh had no right or grounds to dismiss me from class per the Student Handbook.

Oct. 9 Submitted Appeal and Complaint to Drs. Harris, Boyd and Attoh.

Oct. 19 After not making any progress with my Appeal, | informed Drs. Harris and Boyd that | was no longer interested in
returning to the University.

Dec. 15 Reconsidered my position and am re-instating my appeal and complaint.
ORLD 607 Grades for Berri A. Wells

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Assignment | Assignment | Due Date Date | Gap | Grade |Reference Document or Commenis
Number | Description | Date | Submitted | Rec'd Rec'd
1A Problem 7 Sept 7 Sept 4 Oct 27 O/10 Atlachment Number Two
Identification 11:59 Days
Paper: pm Submitted paper using wrong email. Re-submitted 9/14
“Rotation when | learned of the mistake, Dr. Attoh denied credit
Rabisiande" even though date and time stamp show assignment
was finished before deadline.
1B Organization | 9Sept 9Sept 9Sept | Same 5/5
Chart Day
Presentation
Z Article Critique 27 27 Sept 4 Oct 14 5/10 | Aflachment Number Three
Paper: Sept 17:57 Day s :
"Scientific 11:59 Dr. Altoh stated, didn’t follow template and didn’t use
Wansbamiatt appropriate empirical article
and Taylorism"
3 Reflection 14 14 Sept 4 Oct 27 8/10
Paper Sept 17:54 Days
"McGregor 17:59
and Taylor:
“y" The
Difference?"
4 Argument 28 Not 4 Oct 0/0 ‘|Please see Comment One, at the bottom of the next
Paper: Sept Submitted page.
cee While working on the paper, after offering fo discuss,
Dr. Attoh abruptly failed me for the assignment and
submitted the grade.
5 Group Project: 27 27 Sept 271 Sept | Same 19/20
"Organization Sept Day
Culture”
6 Final Exam 23 23 Sept 3 Oct 710 21/25
Sept Days a

 

 

 

 

 

 

Appeal and Complaint of Berri A. Wells- UMES ORLD

 
ORLD 602 Grades for Berri A. Wells

October 8, 2078

 

 

 

 

 

 

 

Comment One

Argument Paper. The last week of the month of September, my housing emergency persisted and | was still looking for
accommodations for my family and myself. As the week progressed, | knew that | was running out of time and would be
unable to finish the argument _ paper by Friday. As the result of the first response that! received from Dr. Attoh on
September 6 regarding an extension for the very same issue, | concluded that | would be met with another denial and opted
not to ask for an extension. According to the syllabus for 601, "Students must communicate any and all challenges they

 

 

 

 

 

 

Assignment | Assignment | Due Date Grade | Gap | Grade Attachment
Number Date | Submitted | Rec'd Rec'd Number
1 Leadership 5 Oct 5 Oct Attachment Five
Paper
2 Leadership 5 Oct § Oct Attachment Five
Preseniation

 

experience throughout the course if it may impact their performance in the course". (Attoh, 2018}.

Although | took the initiative before the deadline to seek help, my request to address a most pressing issue of where | was

going to live, was denied.

Appeal and Complaint of BerriA. Wells- UMES ORLD

 
EXHIBIT -L
GmailBerri Weiis <abettercoach@gmail.com>

Final Exam Evaluation and Grade Calculation

5 messages
Attoh, Prince A <paattoh@umes.edu>

To: Berri Wells <abettercoach@gmail.com>
Cc: "Harris, Lakeisha L" “Duffy, Cheryl L." <clduffy@umes.edu>

Thu, Oct 4, 2018 at 11:05 AM

Good moming Berri

Attached, please find your Final Exam evaluation. Up to date, you should have received all of the other evaluations for 601, If you want me to resend any of the previous evaluations,
please let me know. Below are your points for each of the assignment and the total grade for the course.

1. Assignment # 1 Organization Chart Presentation 515
2. Identification of the Problem: (Did not submit this assignment:

3. Reflection Paper: 8/10
4, Article Critique: Selected an inappropriate empirical article: 5/10
5. Group Presentation 19/20
6. Argument Paper (Did not submit) 0/20
7. Final Exam 21/25
Total 601 Final Grade: 58/100 =F

According to the ORLD Retention Policy found in the Graduate Handbook (pg. 183)

"A student who receives a final course grade of "F" at any time will be immediately dismissed from the program".

Thus, the reason, I had sent you the email yesterday about dropping ORLD 602 and 603. In order to get a re-fund for those courses, you have to drop the course before its
start date. ORLD 602 start date is Friday, 1015". Please go to the Registrar's site to retrieve the Drop form, After completing the form, please send it directly to the Registrars
Office The Graduate Studies Office will follow up with a formal Dismissal Letter. If additional information is needed, please let me know.

Dr, Attoh

Dr. Prince A.Attofi

Associate Professor and Director Organizational Leadership Ph.D program
Department of Social Sciences

university of Maryland Eastern Shore

1106 Spaulding 3-faLT

‘Princess Anne, *Maryland21853

Tec 410-651-8361 fax 410-651-8418
'Emai G paattoh@umes.edu

CONFIDENTIX..ITY NOTICE : This message may contain confidential information intended only for the use of the person named above and may contain conmunication

protected by law. If you have received this message in error, you are hereby notified that any dissemination, distribution, copying or other use of this message

may be prohibited and you are requested to delete and destroy all copies of the email, and te notify the sender irrunediately at his/her electronic mail.

2 attachments
Berri's Final Exam.docx

Bemi's Final Exam rubric.doc
 

Berri Wells <abettercoach@gmail.com> Thu, Oct 4, 2018 at 2;15 PM
Draft To: "Attch, Prince A” <paattoh@umes.edu>
Ce: "Harris, Lakeisha L" <IIharris@umes.edu>, “Duffy, Cheryl L." <clduffy@umes.edu>

"onullu

(Quoted text hidden]

 

Wells, Berri A

 

From: Attoh, Prince A
Sent: <paattoh@umes.edu>
Tuesday, October 2.2018 5:30 PM
To: Wells, Berri A
Subject: RE: Article Critique Format
Hello Berri

And yes, we can further discuss the critique evaluation. However, in my last email, I was referring to the last
assignment; the Argument paper. I didn't get one from you. Did you submit one. I am currently grading papers and
cannot find that paper. I will continue to 1001<0

'Dr. Prince Attoh

Associate Professor and Director Organizational Leadership Ph.D program
"Department of Social Sciences

"University of (Maryland Eastern Shore

1106 Spaulding JfaC(,-©

Princess Anne, [Maryland 21853

"TOC 410651-836.1 fax 410-65.1-84.18

Entails: _paattoh@u mes.edu

From: Wells, Berri A [mailto:WellsBA1@state.gov]
Sent: Tuesday, October 02, 2018 4:14 PM

To: Attoh, Prince A <paattoh@umes.edu>

Cc: abettercoach@gmail.com

Subject: FW: Article Critique Format

From: Wells, Berri A
Sent: Tuesday, October 2, 2018 12:36 PM
To: 'paatoh@umes.edu'<paatoh@umes.edu>

 

Subject: Article Critique Format the oppor a chy Ad nd matanulize
77 At DF. Sul ted the Ayaaes the bevy
Hello Dr. Attoh — hope you are well! i Ark AO, Wufwe we Wad a Comme

Thank you for your feedback on the ciritique that I provided as_ ll as, an opportunity to discuss. discusg,
well as, an opportunity to discuss.

[am flexbile regarding meeting place, me an location. _e can meet in person this weekend or over the next few days via
phone or zoom. Let me know your preference and availability.
Needless to say, your coments got my attention. Knowing that you place a premium on following directions, I reflected
on the instructions and guidelines that I followed and wondered about the source of the disconnect between what you
were expecting and what I provided. Please see the attachment as this is what I used to guide my content.

Bottom line, knowing how to write an empirical article is part of my development and once I am clear, I will re-submit.

 

All the best,

Berri

 

 

1
Wells, Berri A
SSE =
From: Wells, Berri A
Sent: Wednesday, October 3, 2018 2:16
PM
To: ' Attoh, Prince A!
Subject: RE: Article Critique Format

Hello Dr. Attoh thank you for asking. I was not able to complete the paper and I am working on it now. The rental that I
decided on, fell through and I had to find another property, which I did. Having to shift gears on such short notice was a
stressful distraction. I was going to touch base but decided against it and figured I would just turn it in.
to the last
ing papers and

 

cess {Anne, {Maryland 21853
;T/eL 410-651836.1 fax 410-651-8418

"Email? paatto/if@umes.ediu

From: Wells, Berri A HaiRGAWEISBAN@ 42, ov]
Sent: Tuesday, October 02, 2018 4:14 PM
To: Attoh, Prince A <aattoh umes.edu>

Ce: abettercoach mailgcom
Subject: FW: Article Critique Format

From: Wells, Berri A
Sent: Tuesday, October 2, 2018 12:36 PM
To: Paatoh@UMesiedWGaatoh umes.edu> Subject:

Article Critique Format

Hello Dr. Attoh — hope you are well!
Thank you for your feedback on the ciritique that I provided as well as, an opportunity to discuss.
- Assignment
12/12/2018 Gmail - ORLD 601 Evaluation

 

 

ORLD 601 Evaluation

1 message

 

Attoh, Prince A <paattoh@umes.edu> wed, Oct 3, 2018 at 11 :58 AM
To: Berri Wells <abettercoach@gmail.com>

Good morning Berri

Will you please give me a call at your earliest convenience to discuss your 601 evaluation. It is curial that you call me
today.

Dr. Attoh

Dr. Prince Attoh

Associate "Professor and Director Organizational Leadership "Ph.D program
Department of Social Sciences

"University of Maryland Eastern Shore

1106 Spaulding fffaCC

Princess Anne, filaryCand21853

Tec 410-651-8361 fax 410-651-8418
"Email: paattoh@umessedu

CONFIDENTIALITY NOTICE: This message may contain confidential information intended only for the use of the
person named above and may contain communication protected by law. If you have received this message in
error, you are hereby notified that any dissemination, distribution, copying or other use of this message may
be prohibited and you are requested to delete and destroy all copies of the email, and to notify the sender
immediately at his/her electronic mail.

2/2
